


PURCHASE AND SALE AGREEMENT
 
By and Between
 


 
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
 
(Seller)
 
and
 
WESTMONT USA DEVELOPMENT, INC., a Delaware corporation
 
(Purchaser)
 


 
SAVANNAH SUITES – MULTIPLE SITES
 


 

 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (“Agreement”), dated as of the Effective Date,
hereinafter defined, is made by and between SUPERTEL LIMITED PARTNERSHIP, a
Virginia limited partnership (“Seller”) and WESTMONT USA DEVELOPMENT, INC., a
Delaware corporation (“Purchaser”).
 
I.
 
Definitions; Sale and Purchase; Contingency Period
 
1.1 Definitions.
 
For the purpose of this Agreement, the following terms shall have the meanings
indicated:
 
(a) Accrued Vacation and Sick Time shall have the meaning set forth in Section
7.7.
 
(b) Advance Deposits means the aggregate amount of any deposits received by or
on behalf of Seller (whether paid in cash or by credit card) as a down payment
for any Bookings.
 
(c) Agreement shall have the meaning set forth in the first paragraph of this
Agreement.
 
(d) Approvals shall mean any building permits, environmental impact reports, or
any other governmental permits, approvals, entitlements or acts in respect of
the Property.
 
(e) Atlanta Hotel shall mean the leasehold interest in Land, the Improvements
and related amenities commonly referred to as Savannah Suites hotel located at
140 Pine Street, Atlanta, Georgia 30308.
 
(f) Atlanta Land shall mean the leasehold interest in the land and all
appurtenances thereto, as more particularly described in Exhibit “A-1” to this
Agreement upon which the Atlanta Hotel is situated together with all
appurtenances to the Atlanta Land.
 
(g) Augusta Hotel shall mean the Land, the Improvements and related amenities
commonly referred to as Savannah Suites hotel located at 3421 Wrightsboro Road,
Augusta, Georgia 30909.
 
(h) Augusta Land shall mean the land and all appurtenances thereto, as more
particularly described in Exhibit “A-2” to this Agreement upon which the Augusta
Hotel is situated together with all appurtenances to the Augusta Land.
 
(i) Baggage Inventory List shall have the meaning set forth in Section 7.3(b).
 
(j) Bill of Sale shall have the meaning set forth in Section 7.4(a).
 
(k) Bookings shall mean all contracts, reservations and sales files for the use
or occupancy of guest rooms and/or the banquet facilities of the Hotel, to be
provided and assigned to Purchaser at the Closing.
 
(l) Books and Records shall mean all of Seller’s books, records, files, computer
data, operating reports, plans and specifications and other documentation
relating exclusively to the ownership and operation of the Hotel, including the
Employee List and records relating to the Bookings but excluding (i) the
personnel files and employment records for all Hotel Employees, (ii) items that
belong to or are proprietary to Seller or its affiliates or other third parties,
(iii) internal memoranda regarding the sale, financing and/or valuation of the
Hotel, and (iv) materials and information that are covered by the
attorney-client privilege or any confidentiality agreement entered into by or
binding on Seller or its affiliates.
 
(m) Business means the lodging business and all activities related thereto
conducted exclusively at the Hotel, including, without limitation, (i) the
rental of any guest, conference or banquet rooms or other facilities at the
Hotel, (ii) the operation of any restaurant, bar or banquet services, together
with all other goods and services provided at the Hotel, (iii) the rental of any
commercial or retail space to tenants at the Hotel, (iv) the maintenance and
repair of the Real Property and, to the extent applicable, the Personal
Property, (v) the employment of the Hotel Employees, and (vi) the payment of
taxes.
 
(n) Business day and business days shall have the meanings set forth in Section
9.9.
 
(o) CC&Rs shall mean any covenants, conditions and/or restrictions binding,
restricting or benefiting the Property (including, without limitation,
reciprocal easement agreements) which are set forth in the Title Commitment.
 
(p) Chamblee Hotel shall mean the Land, the Improvements and related amenities
commonly referred to as Savannah Suites hotel located at 5280 Peachtree
Industrial Boulevard, Chamblee, Georgia 30341.
 
(q) Chamblee Land shall mean the land and all appurtenances thereto, as more
particularly described in Exhibit “A-3” to this Agreement upon which the
Chamblee Hotel is situated together with all appurtenances to the Chamblee Land.
 
(r) Claims shall mean any demands, claims, legal or administrative proceedings,
losses, liabilities, damages, penalties, fines, liens, judgments, costs or
expenses whatsoever (including, without limitation, reasonable attorneys’ fees
and expenses), whether direct or indirect, known or unknown, foreseen or
unforeseen.
 
(s) Closing shall mean the consummation of the purchase and sale of the Property
pursuant to this Agreement.
 
(t) Closing Date shall mean the date specified in Section 7.1.
 
(u) Code shall mean the Internal Revenue Code of 1986, as amended.
 
(v) Condemnation Threshold shall have the meaning set forth in Section 8.1(a).
 
(w) Consumables shall mean all opened and unopened food and beverages
(non-alcoholic) whether in use or held in reserve storage for future use in
connection with the operation of the Hotel.
 
(x) Contingency Period shall mean a period of time commencing on the Effective
Date and ending at 5:00 p.m., Eastern Time, on the date which is seventy-five
(75) days after the Effective Date.
 
(y) Cure Date shall have the meaning set forth in Section 4.1(a).
 
(z) Current Account shall have the meaning set forth in Section 7.2(i).
 
(aa) Cut-off Time shall mean 11:59 a.m. on the Closing Date.
 
(bb) Due Diligence Information shall mean those certain materials and
information detailed on Exhibit “B” attached hereto.
 
(cc) Earnest Money shall have the meaning set forth in Section 2.2(a).
 
(dd) Effective Date shall mean the date this Agreement is last executed by
Seller or Purchaser.
 
(ee) Employee Claims shall have the meaning set forth in Section 7.7(b).
 
(ff) Escrow Agent shall mean First Nationwide Title Agency LLC, 220 E. 42nd
Street, Suite 3105, New York, New York 10017; phone 212-499-0600; email:
shirsch@firstnationwidetitle.com
 
(gg) Excluded Assets shall mean (i) the License Agreement, including without
limitation, all Seller’s rights and obligations thereunder; (ii) computer
hardware, telecommunications and information technology systems and computer
software that are the property of Licensor, including, but not limited to, all
central reservation systems, sales systems, financial modeling, budget, group
pace, incentive and human resource systems, any ancillary systems and all other
proprietary systems; (iii) any employee training manuals or employee benefit
manuals in use at the Hotel that are the property of Licensor; (iv) all service
marks, copyrights, trade names, trademarks, symbols, logos, and all other
intellectual property rights, marks or characteristics associated with a brand
name of Licensor; (v) any fixtures, personal property or intellectual property
owned by third parties, including, without limitation, equipment lease lessors,
suppliers, vendors and licensors under Hotel Contracts or Permits, any Hotel
Employees or any guests or customers of the Hotel; and (vi) all guest or
customer data or information that is excluded from the definition of Hotel Guest
Data and Information as described in clause (i) and (ii) of such definition
below.
 
(hh) Existing Survey shall have the meaning set forth in Section 3.1(a).
 
(ii) Expendables shall mean all expendable supplies, including, without
limitation, all china, glassware, linens, towels, silverware, kitchen and bar
small goods, paper goods, guest supplies, cleaning supplies, operating supplies,
printing supplies, stationery, uniforms and similar items, whether in use or
held in reserve storage for future use in connection with the operation of the
Hotel.
 
(jj) Greenville Hotel shall mean the Land, the Improvements and related
amenities commonly referred to as Savannah Suites hotel located at 2015 Wade
Hampton Boulevard, Greenville, South Carolina 29615.
 
(kk) Greenville Land shall mean the land and all appurtenances thereto, as more
particularly described in Exhibit “A-4” to this Agreement upon which the
Greenville Hotel is situated together with all appurtenances to the Greenville
Land.
 
(ll) Ground Lease shall mean that certain Ninety Nine Year and Eleven Month
Lease Agreement dated October 19, 1967 made by and between Criswell Baking
Company, Inc., as landlord and Peachtree Road Biscayne, Inc., as tenant.
 
(mm) Ground Lease Assignment Agreement shall mean the assignment and assumption
agreement for the Seller's interest as tenant under the Ground Lease, in the
form attached hereto as Exhibit “F”.
 
(nn) Ground Lease Estoppel shall mean the estoppel certificate in the form
attached hereto as Exhibit “G” executed by Ground Lessor.
 
(oo) Ground Lessor shall mean Alma W. Bennett, or her successor and assigns, as
successor in interest of Criswell Baking Company, Inc., the ground lessor under
the Ground Lease.
 
(pp) Jonesboro Hotel shall mean the Land, the Improvements and related amenities
commonly referred to as Savannah Suites hotel located at 8240 Tara Boulevard,
Jonesboro, Georgia 30236.
 
(qq) Jonesboro Land shall mean the land and all appurtenances thereto, as more
particularly described in Exhibit “A-5” to this Agreement upon which the
Jonesboro Hotel is situated together with all appurtenances to the Jonesboro
Land.
 
(rr) License Agreement shall mean that certain License Agreement dated as of
August 18, 2006 by and between Licensor and Seller.
 
(ss) Licensor shall mean Guest House Inn Corp., a Georgia corporation.
 
(tt) Furnishings shall mean all fixtures, furniture, furnishings, fittings,
equipment, machinery, apparatus, appliances, vehicles and other articles of
personal property (other than the Expendables, the Consumables, or the Excluded
Assets) located at the Property or held in reserve storage for future use
exclusively in connection with the Hotel (collectively, the “FF&E”), including,
without limitation, those certain items listed on Exhibit “E” attached hereto
and incorporated herein by this reference, but subject to such depletions,
substitutions and replacements as shall occur and be made in the Ordinary Course
of Business prior to the Closing Date.
 
(uu) Hazardous Substances shall mean any substance or material which (A) has
been or is at any time determined by any state or federal court in a reported
decision to be a waste, pollutant, contaminant, hazardous waste or hazardous
substance, (B) has been or is determined by any governmental authority to be a
waste, pollutant, contaminant, hazardous waste, hazardous substance or hazardous
material capable of posing a risk of injury to health, safety or property, or
(C) is described as, or has been or is determined to be a waste, pollutant,
contaminant, hazardous waste, hazardous substance, or hazardous material under
any Hazardous Waste Law.
 
(vv) Hazardous Waste Law shall mean any law, statute, ordinance, code, rule,
regulation, decree, resolution or requirement promulgated by any governmental
authority with respect to Hazardous Substances, including, without limitation,
the following: (A) the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. Section
6901 et seq.; (B) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. Section 9601 et seq.; (C) the Clean Water
Act, 33 U.S.C. Section 1251 et seq.; (D) the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; (E) the Toxic Substances Control Act, 15 U.S.C. Sections
2601-2629; (F) the Hazardous Materials Transportation Act, 49 U.S.C. Section
1801 et seq.; (G) the Clean Air Act, 42 U.S.C. Section 7401 et seq.; (H) the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et
seq.; and (I) the Occupational Safety and Health Act of 1970, 29 U.S.C. Section
651 et seq.
 
(ww) Improvements shall mean the buildings, structures (surface and
sub-surface), installations and other improvements, including such fixtures and
appurtenances as shall constitute real property located on the Land.
 
(xx) Inspections and Studies shall have the meaning set forth in Section 1.3.
 
(yy) Intangible Personal Property shall mean all of Seller’s right, title and
interest in all intangible personal property used in connection with the
ownership, operation, leasing, occupancy or maintenance of the Property,
including, without limitation, the following:  (1) the Permits; (2) telephone
numbers, TWX numbers, post office boxes, warranties and guaranties, signage
rights, utility and development rights and privileges, general intangibles,
business records, site plans, surveys, environmental and other physical reports,
plans and specifications pertaining to the Land, the Improvements and/or
Furnishings; and (3) all websites and domains exclusively used for the Hotel,
including access to the FTP files of the websites to obtain website information
and content pertaining to the Hotel (so long as not an Excluded Asset).
 
(zz) Land shall mean collectively the Atlanta Land, the Augusta Land, the
Chamblee Land, the Greenville Land, the Jonesboro Land, the Savannah Land, and
the Stone Mountain Land upon which the Hotels are situated.
 
(aaa) Laws shall have the meaning set forth in Section 5.1(i).
 
(bbb) Ledger shall have the meaning set forth in Section 7.2(i).
 
(ccc) Hotel shall mean, collectively the Atlanta Hotel, the Augusta Hotel, the
Chamblee Hotel, the Greenville Hotel, the Jonesboro Hotel, the Savannah Hotel,
and the Stone Mountain Hotel.
 
(ddd) Hotel Contracts shall mean all service and maintenance contracts, supply
contracts, collective bargaining agreements, equipment leases, and other
contracts or agreements by which Seller or the Hotel are currently bound
relating to the maintenance, operation, provisioning or equipping of the Hotel,
together with all related written warranties and guaranties, except for any
management agreements for the Property and any other contracts or agreements
that are Excluded Assets.
 
(eee) Hotel Employee Schedule shall mean such employment information for all
Hotel Employees as is provided to the Purchaser by Seller, it being understood
and agreed that the Hotel Employee Schedule may consist only of a list of
employees (without names or Social Security Numbers), with an identification of
each such employee’s department, position, pay rate (hourly or annually), tenure
(start date) and status (whether full-time or part-time).
 
(fff) Hotel Employees shall mean the persons employed by Seller to operate the
Hotel.
 
(ggg) Hotel Guest Data and Information means all guest or customer profiles,
contact information (e.g., addresses, phone numbers, facsimile numbers and email
addresses), histories, preferences and any other guest or customer information
obtained or collected by Seller in the Ordinary Course of Business from guests
of the Hotel relating specifically to such guests’ stay at the Hotel.  Hotel
Guest Data and Information does not include (i) any information maintained by
Seller or its affiliates or Licensor or its affiliates in their corporate
databases that is not specific to guest stays at the Hotel including, without
limitation, websites, central reservation databases, operational databases and
preferred guest programs of Seller or affiliates of Seller or Licensor or
affiliates of Licensor, and (ii) any data and information collected by Seller or
Licensor the transfer or disclosure of which is prohibited or restricted by
applicable Laws.
 
(hhh) Material Contract shall mean any Hotel Contract requiring aggregate annual
payments in excess of $5000 for any year during the term of such Hotel Contract
after Closing that are not cancellable with 30 days prior notice with no
penalties.
 
(iii) Notice shall have the meaning set forth in Section 9.3.
 
(jjj) Objection Period shall have the meaning set forth in Section 4.1.
 
(kkk) OFAC shall have the meaning set forth in Section 5.1(r).
 
(lll) Ordinary Course of Business shall mean the ordinary course of business
consistent with Seller’s past custom and practice for the Business, taking into
account the facts and circumstances in existence from time to time.
 
(mmm) Other Tangible Personal Property shall mean the Seller’s interest in all
tangible personal property used exclusively in connection with the ownership,
operating, leasing, occupancy or maintenance of the Property or the Hotel and
not otherwise included within the other categories of the definition of Property
(all to the extent that they are not Excluded Assets).
 
(nnn) Permits shall mean all licenses, franchises, permits, certificates of
occupancy, authorizations and approvals used in or relating to the ownership,
maintenance, occupancy, operation or use of any part of the Hotel and/or the
Property.
 
(ooo) Permitted Exceptions shall mean, collectively, (i) any lien, encumbrance
or security interest created by Purchaser at Closing in connection with
Purchaser’s acquisition of the Property, (ii) any exceptions to title that are
mutually agreed upon by Seller and Purchaser in writing, and (iii) any title
exceptions to which Purchaser does not object in accordance with Section 3.1 or
Section 4.1, and any title exceptions to which Purchaser objects that are not
cured and which Purchaser is deemed to have accepted and approved in accordance
with Section 3.1 or Section 4.1; provided, however, that the following items
will be deemed Permitted Exceptions whether or not Purchaser objects
thereto:  (w) taxes and assessments which are not yet due and payable, (x)
zoning ordinances and regulations, (y) mechanic’s liens caused by Purchaser or
its agents, and (z) standard printed title exceptions, other than those that may
be removed by endorsement or deletion or by the execution and delivery of a
customary affidavit or indemnity of Seller (in form reasonably acceptable to the
Title Company) in favor of the Title Company.
 
(ppp) Personal Property shall mean, collectively, Seller’s interest in: (i) the
Furnishings, (ii) the Consumables (subject to the credit to Seller in Section
7.2(l)), (iii) the Expendables, (iv) the Hotel Contracts, (v) the Books and
Records, (vi) the Hotel Guest Data and Information, (vii) the Bookings, (viii)
the Advance Deposits, (ix) the assignable Permits (to the extent transferable by
Seller), and (x) the Intangible Personal Property (to the extent transferable by
Seller); but expressly excluding any Excluded Assets.
 
(qqq) Post-Closing Expenses shall have the meaning set forth in Section 7.2(e).
 
(rrr) Property shall have the meaning set forth in Section 1.2.
 
(sss) Purchase Orders shall have the meaning set forth in Section 7.2(e).
 
(ttt) Purchase Price shall have the meaning set forth in Section 2.1.
 
(uuu) Purchaser shall have the meaning set forth in the first Paragraph of this
Agreement.
 
(vvv) Real Property shall mean the Land and Improvements.
 
(www) Reporting Person shall have the meaning set forth in Section 7.9(a).
 
(xxx) Retained Accounts shall have the meaning set forth in Section 7.2(i).
 
(yyy) Savannah Hotel shall mean the Land, the Improvements and related amenities
commonly referred to as Savannah Suites hotel located at 60 W. Montgomery Cross
Road, Savannah, Georgia 31406.
 
(zzz) Savannah Land shall mean the land and all appurtenances thereto, as more
particularly described in Exhibit “A-6” to this Agreement upon which the
Savannah Hotel is situated together with all appurtenances to the Savannah Land.
 
(aaaa) Seller shall have the meaning set forth in the first Paragraph of this
Agreement.
 
(bbbb) Stone Mountain Hotel shall mean the Land, the Improvements and related
amenities commonly referred to as Savannah Suites hotel located at 4893 Memorial
Drive, Stone Mountain, Georgia 30083.
 
(cccc) Stone Mountain Land shall mean the land and all appurtenances thereto, as
more particularly described in Exhibit “A-7” to this Agreement upon which the
Stone Mountain Hotel is situated together with all appurtenances to the Stone
Mountain Land.
 
(dddd) Surviving Obligations shall have the meaning set forth in Section 1.3(e).
 
(eeee) Tax Certificates shall have the meaning set forth in Section 7.5(d).
 
(ffff) Title Commitment shall have the meaning set forth in Section 4.1(a).
 
(gggg) Title Company shall have the meaning set forth in Section 4.1(a).
 
(hhhh) Title Policy shall have the meaning set forth in Section 5.4(f).
 
(iiii) Updated Survey shall have the meaning set forth in Section 3.1.
 
(jjjj) WARN Act shall have the meaning set forth in Section 7.7 (a).
 
(kkkk) Warranty deed shall have the meaning set forth in Section 7.4(a).
 
1.2 Sale and Purchase.
 
Seller agrees to sell the Real Property and the Personal Property (collectively,
the “Property”) to Purchaser, and Purchaser agrees to acquire the Property from
Seller, subject to the terms, covenants, conditions and provisions set forth in
this Agreement.
 
1.3 Contingency Period; Access; Review of Materials.
 
(a) During the Contingency Period, Seller shall use commercially reasonable
efforts to cooperate with Purchaser in connection with Purchaser’s
investigations and inspections of the Property and the operation of the Hotel
thereon.  Within three (3) business days after the Effective Date, Seller shall
provide to Purchaser the Due Diligence Information, and Seller shall promptly
provide or make available to Purchaser such additional information relating to
the Property in Seller’s possession or control as Purchaser may reasonably
request.  During the Contingency Period, Purchaser may, subject to the rights of
the guests of the Hotel and the limitations set forth below, perform such
physical inspections (including, without limitation, Phase I environmental site
assessments), surveys and studies, and review such other matters related to the
Hotel (including, without limitation, the Hotel Contracts, the Engineering
Report, the Environmental Report, the Permits, and the Books and Records), as
Purchaser reasonably deems necessary for its review of the Property
(collectively, “Inspections and Studies”).  In connection with the Inspections
and Studies, Purchaser shall have the right, at its sole risk, responsibility,
cost and expense, to enter upon the Property, with at least 24 hours advance
notice to Seller, only during normal business hours and only accompanied by an
agent for Seller, for the purpose of conducting such Inspections and
Studies.  Purchaser’s right to perform the Inspections and Studies shall be
subject to and will not interfere with or disturb the rights of guests at the
Hotel.  Notwithstanding anything in this Agreement to the contrary, Purchaser
shall not be permitted to conduct invasive or destructive testing or sampling of
the Property (including drilling or boring) without the prior written consent of
Seller, which consent will not be unreasonably withheld; provided, however, that
after any such invasive testing, Purchaser shall promptly repair and restore the
Property to its condition prior to such testing.
 
(b) In connection with Purchaser’s Inspections and Studies, upon Seller’s
written request, Purchaser shall provide, at its expense, evidence of its
commercial general liability insurance and personal injury liability coverage
naming Seller as an additional insured, from an insurer and in amounts
reasonably acceptable to Seller.
 
(c) Purchaser shall indemnify, defend and hold harmless Seller and its
Affiliates, officers, directors, members, shareholders, employees,
representatives and agents for, from and against any Claims arising from or
related to Purchaser’s or its agents or contractors entry upon the Property or
any such Inspections and Studies, except (i) for the discovery of existing
conditions at the Hotel so long as following such discovery Purchaser does not
exacerbate such conditions through its actions, and (ii) to the extent caused by
the willful misconduct or negligence of Seller or its agents, employees or
contractors.  After any such entry, Purchaser shall promptly restore the
Property to its prior condition, if its condition was changed by such
entry.  This Section 1.3(c) shall survive the Closing and any termination of
this Agreement.
 
(d) Prior to the expiration of the Contingency Period, Purchaser shall not
interview any Hotel Employees without Seller’s prior consent, which consent
shall not be unreasonably withheld or delayed.  During the four (4) weeks prior
to Closing and provided that this Agreement has not been terminated in
accordance herewith, Purchaser shall have the right to interview any such Hotel
Employees for possible employment.
 
(e) If Purchaser elects on or before expiration of the Contingency Period, for
no reason or for any reason whatsoever, in its sole and absolute discretion, not
to proceed with the transaction contemplated by this Agreement, Purchaser will
deliver written notice of such decision to Seller and Escrow Agent, whereupon
this Agreement shall terminate and the Escrow Agent shall release and return the
Earnest Money to Purchaser; provided, however, that in the event of a
termination by Purchaser under this Section 1.3(e), each party shall continue to
be obligated under the indemnity and other provisions in the Agreement that
expressly survive termination, (collectively, the “Surviving
Obligations”).  Purchaser’s failure to deliver to Seller and Escrow Agent a
written notice of termination within the time period set forth above shall be
deemed to constitute Purchaser’s election to proceed with the transaction
contemplated hereby.
 
(f) If, during the Contingency Period, Purchaser determines that there are any
Hotel Contracts that it does not wish to assume, Purchaser will provide Seller
with written notice of its election not to assume such designated Hotel
Contract(s) (the “Hotel Contracts Termination Notice”) and Seller shall
terminate the same prior to Closing.
 
(g) By closing on its acquisition of the Property, Purchaser agrees to assume
and honor all of the Bookings.  Further, Purchaser shall assume all Hotel
Contracts except those listed in the Hotel Contracts Termination Notice.  Seller
shall not be responsible for any type of termination fees or liquidated damages
under any Hotel Contract as a result of the assignment and assumption of such
Hotel Contract in connection with the transfer of the Property or the
termination of such Hotel Contracts.  Seller will be responsible for obtaining
the consent to the transfer of any Hotel Contract which requires such consent;
provided that Purchaser shall cooperate as reasonably necessary in obtaining any
such consent.
 
II.
 
Consideration
 
2.1 Purchase Price.
 
The Purchase Price for the Property shall be TWENTY TWO MILLION FIVE HUNDRED
THOUSAND and No/100 Dollars ($22,500,000.00) (the “Purchase Price”), as
increased or decreased by prorations and adjustments provided for in this
Agreement, and will be paid by Purchaser by wire transfer of immediately
available good funds to Escrow Agent on or before the Closing.  There is no
financing contingency to Purchaser’s obligation to purchase hereunder.
 
2.2 Earnest Money.
 
(a) No later than 5:00 p.m. on the date that is two (2) business days after the
Effective Date hereof, Purchaser shall deposit the sum of TWO HUNDRED AND FIFTY
THOUSAND AND NO/100 DOLLARS  ($250,000.00) in cash as an earnest money deposit
(together with any interest earned thereon, the “Earnest Money”) by wire
transfer to Escrow Agent.  If the Earnest Money is not timely made, Seller may
terminate this Agreement at any time prior to receipt by the Escrow Agent of the
Earnest Money, in which case this Agreement shall terminate.
 
(b) No later than 5:00 p.m. on the third (3rd) day after the expiration of the
Contingency Period, Purchaser shall increase the Earnest Money deposit to the
total sum of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00).  Except if
Purchaser terminates this Agreement during the Contingency Period pursuant to
Section 1.3, if the additional Earnest Money is not timely paid, Seller may
terminate this Agreement at any time after the Contingency Period has expired
but prior to receipt by the Escrow Agent of the additional Earnest Money, in
which event this Agreement shall terminate and Seller shall be entitled to
retain any Earnest Money then being held by Escrow Agent.
 
(c) The Earnest Money shall be delivered to and held by Escrow Agent in escrow
in an interest-bearing account pursuant to the terms of this Agreement.  If the
Closing occurs in accordance with the terms and provisions of this Agreement,
the Earnest Money and any interest earned thereon shall be paid to Seller and
credited against the Purchase Price.  If the Closing does not occur, the Earnest
Money and any interest earned thereon shall be held and delivered as provided in
this Agreement.  At the time of delivering the Earnest Money deposit, Purchaser
shall deliver to Escrow Agent a completed W-9 form for the attribution of any
interest earned on the Earnest Money.
 
(d) Seller and Purchaser acknowledge and agree that if Purchaser does not
terminate this Agreement as set forth in Section 1.3(e), the Earnest Money will
be deemed earned by Seller and non-refundable to Purchaser for any reason other
than (i) the failure of any condition precedent to Purchaser’s obligation to
purchase the Property, (ii) Seller’s default (after the expiration of the notice
and cure period provided in Section 6.2) under this Agreement in any material
respect, or (iii) Purchaser’s termination of this Agreement pursuant to Article
VIII (Condemnation and Risk of Loss) or any other provision of this Agreement
expressly authorizing Purchaser to terminate this Agreement and receive a return
of the Earnest Money.
 
2.3 Allocation.
 
Attached hereto as Schedule 2.3 is Seller’s proposed allocations of the Purchase
Price among the Hotels and between the real property versus personal property.
Seller and Purchaser will negotiate in good faith to agree to the final
allocation during the Contingency Period.  Seller and Purchaser agree to file
federal, state and local tax returns consistent with such allocations agreed
upon between the parties.
 
III.
 
Survey
 
3.1 Survey.
 
Within three (3) days after the Effective Date, Seller shall deliver to
Purchaser a copy of its most recent survey in respect of the Property (the
“Existing Survey”).  Purchaser, at Purchaser’s expense, may have the Existing
Survey updated or otherwise modified (the “Updated Survey”) as required by
Purchaser and so as to be sufficient to allow the Title Company to issue at the
Closing an ALTA owner’s policy of title insurance in favor of Purchaser covering
the Property with the survey exception modified to reflect specifically only
those matters appearing on the Updated Survey.  If Purchaser obtains the Updated
Survey within the Objection Period, Purchaser may provide any objections to
matters appearing thereon during the Objection Period, and those objections will
be addressed in the same manner as title objections pursuant to Section 4.1(a)
below.  If the Title Company will accept a “survey affidavit of no change” from
Seller in lieu of requiring an Updated Survey in order to delete the standard
survey exceptions, Seller shall provide such affidavit, but only to the extent
the statements requested therein are true and correct.
 
IV.
 
Title Insurance
 
4.1 Title Commitment.
 
(a) Within thirty (30) days after the Effective Date, Purchaser will obtain, at
Purchaser’s expense (which expense shall be commercially reasonable), a
preliminary title commitment (and complete legible copies of all documents or
items referenced therein as exceptions) issued by an insurance company licensed
in Georgia and South Carolina (with respect to the Greenville Land) (referred to
herein as the “Title Company”), in respect of the Property (collectively, the
“Title Commitment”).  Purchaser shall, on or before the expiration of the
Contingency Period (the “Objection Period”), object in writing to any matters
shown in the Title Commitment to which it wishes to object.  Purchaser’s failure
to timely object to any such matters shall be deemed to constitute Purchaser’s
approval of same, and such shall then become Permitted Exceptions.  If Purchaser
timely objects to any item set forth in the Title Commitment, then Seller shall
take reasonable good faith efforts to cure such objections, or agree and
acknowledge in writing that such objections will be cured prior to or upon
Closing.  Seller shall have until 5:00 p.m. (Eastern Time) on the date which is
five (5) days after the expiration of the Objection Period (the “Cure Date”) to
cure such objections or agree and acknowledge in writing that such objections
will be cured prior to or upon Closing.  If Seller timely cures or commits in
writing to cure such objections, then the Title Commitment shall be deemed
approved, and all other exceptions therein shall then become Permitted
Exceptions.  If Seller does not timely cure such objections prior to the Cure
Date, then Purchaser shall, on or before the expiration of the Contingency
Period, either (i) terminate this Agreement by delivering to Seller a written
notice of termination, whereupon Escrow Agent shall disburse the Earnest Money
to Purchaser, the Agreement will terminate and each party shall continue to be
obligated under the Surviving Obligations, or (ii) waive its objection to the
disapproved items that Seller has not cured or committed to cure, which shall
then become Permitted Exceptions.  Purchaser’s failure to timely deposit with
Seller and Escrow Agent a written notice of termination shall be deemed to
constitute Purchaser’s waiver of its objection to said items and such items
shall become Permitted Exceptions.
 
(b) Purchaser shall have five (5) business days after receipt of any updates to
the Title Commitment (including receipt of any documents referenced in such
update) to object to any matters disclosed therein which were not disclosed in
the original Title Commitment, and the procedure for objecting to such matters
and Purchaser’s right to terminate this Agreement, if applicable, shall be as
set forth in Section 4.1(a) above except that the “Objection Period” shall mean
the five (5) business day period referred to in this clause (b).
 
V.
 
Representations, Warranties, Covenants
 
and Conditions Precedent
 
5.1 Seller’s Representations and Warranties.  Seller makes the following
representations and warranties to Purchaser, which shall be deemed to have been
made as of the Effective Date and as of the Closing:
 
(a) Seller is a duly organized and validly existing limited partnership, is in
good standing in the State of Virginia, and has full power to enter into this
Agreement and to perform its obligations under this Agreement.
 
(b) The execution and delivery of this Agreement has been or will be, prior to
Closing, duly authorized by all necessary and appropriate limited partnership
action of Seller.
 
(c) No consent or approval of any person, entity, or governmental authority is
required with respect to the execution and delivery of this Agreement by Seller
or the consummation by Seller of the transactions contemplated hereby or the
performance by Seller of its obligations under this Agreement.  The execution,
delivery and performance of this Agreement by Seller and the consummation of the
transactions contemplated hereby by Seller will not (i) violate any provision of
the Seller’s organizational or governing documents; (ii) violate any Law binding
on Seller; (iii) result in a violation or breach of, or constitute a default
under, any of the Material Contracts, except to the extent such violation,
breach or default would not have a material adverse effect on the Business, or
the Seller’s ability to consummate the transaction described in this Agreement;
or (iv) result in the creation or imposition of any lien or encumbrance on the
Property or any portion thereof.
 
(d) Seller has not made any general assignment for the benefit of creditors,
become insolvent or filed a petition for voluntary bankruptcy or filed a
petition or answer seeking reorganization or an arrangement or composition,
extension or readjustment of its indebtedness or consented, in any creditors’
proceeding, to the appointment of a receiver or trustee of Seller or the
Property or any part thereof of either of them or been named in an involuntary
bankruptcy proceeding and to Seller’s knowledge, no such actions are
contemplated or have been threatened.
 
(e) Except as set forth on Schedule 5.1(e) attached hereto, there are no leases
or occupancy agreements affecting all or any portion of the Property except for
the standard transient accommodation agreements between Seller and guests of the
Hotel.
 
(f) There are no Material Contracts affecting the Property except as set forth
in Exhibit “C” to this Agreement.  True and complete copies of the Material
Contracts (including all amendments) have been provided to Purchaser or will be
provided to Purchaser no later than five (5) business days after the Effective
Date.  All of the Material Contracts described in Exhibit “C” are in full force
and effect, and, to Seller’s knowledge, there are no material defaults by any
party thereunder.
 
(g) Except for the Material Contracts set forth in Exhibit “C” to this
Agreement, there are no existing management agreements or license agreements
relating to the Hotel other than Seller’s existing management agreement with
Strand Development Company, LLC (the “Management Agreement”) and the License
Agreement.  Each Management Agreement and Material Contract shall be terminated
at Seller’s sole cost and expense as of the date of the Closing unless Purchaser
notifies Seller in writing otherwise.
 
(h) To Seller’s knowledge, all Permits necessary for the operation of the Hotel
are set forth in Exhibit “D” to this Agreement.  True and complete copies of the
Permits have been provided to Purchaser or will be provided to Purchaser no
later than five (5) business days after the Effective Date.  Except as otherwise
disclosed to Purchaser on Exhibit “D”, Seller has not received any written
notice of any uncured violations of any Permit, and to Seller’s knowledge, all
of the Permits described in Exhibit “D” are in full force and effect.
 
(i) Seller has not received any written notice of uncured violations (or
investigation of potential violation) of laws, ordinances, orders or regulations
(collectively, “Laws”) of governmental or quasi-governmental authorities with
respect to the Property, nor has Seller received any written notice of any
uncured violation of any CC&Rs.
 
(j) To Seller’s knowledge, other than (i) Hazardous Substances used in the
ordinary course of maintaining, operating and cleaning the Hotel in commercially
reasonable amounts and in accordance with all Hazardous Waste Laws, (ii)
Hazardous Substances used as fuels, lubricants or otherwise in connection with
vehicles, machinery and equipment located at the Hotel in commercially
reasonably amounts and in accordance with all Hazardous Waste Laws, (iii)
matters disclosed in the Environmental Report, no Hazardous Substances are, or
have been during any period of Seller’s ownership of the Hotel, present on,
under or in the Hotel in violation of any Hazardous Waste Laws.  A true and
complete copy of the Environmental Report, to the extent in Seller’s or
manager’s possession or control, has been provided to Purchaser or will be
provided to Purchaser no later than five (5) business days after the Effective
Date.
 
(k) Except as disclosed on Schedule 5.1(k) attached hereto, Seller is not
currently involved in any litigation, investigations or other proceedings which,
if, adversely determined, could reasonably be expected to have a material
adverse effect on the operation of the Property, the financial condition or
results of operations of the Property or Seller’s ability to consummate the
transaction contemplated by this Agreement, nor has Seller received any written
notice that any such litigation, investigations or other proceedings are to be
instituted nor does Seller have any knowledge that any such litigation,
investigations or other proceedings are threatened.
 
(l) Seller has not received written notice from any condemning authority of any
pending or threatened condemnation action affecting any portion of the Property.
 
(m) Seller has provided to Purchaser, or within five (5) business days after the
Effective Date, Seller will provide to Purchaser true and complete copies, to
the extent in Seller’s possession or control, of all bills for real estate and
personal property taxes and assessments for the current tax year and the two (2)
immediately preceding tax years.
 
(n) Seller has provided to Purchaser, or within five (5) business days after the
Effective Date Seller will deliver to Purchaser, financial statements for the
Hotel (consisting of un-audited financial statements for the last three (3)
years (or Seller’s ownership period, whichever is less) and any year-to-date
financial statements and operating budgets prepared for the Hotel for the
current year).  To Seller’s knowledge, all of these financial statements are in
all material respects true and complete and fairly represent the financial
condition of the Hotel as of the dates stated therein.
 
(o) Seller owns good and marketable title to the Consumables, Expendables, and
Furnishings free and clear of all liens, leases and encumbrances; subject to a
GE loan, which will be paid at Closing.
 
(p) Seller is not a “foreign person” as defined in the Foreign Investment in
Real Property Tax Act of 1980, as amended.
 
(q) All sales and use taxes (other than those sales taxes, if any, arising from
the sale of the Property from Seller to Purchaser, which will be paid by Seller
at Closing), hotel/motel occupancy taxes, real and personal property taxes,
employer withholding taxes and similar taxes that are due as of the Closing Date
(or applicable to any period prior to Closing) have been paid in full (or will
be provided for at the Closing pursuant to the provisions of Section 7.2 below),
and all required reports and returns relating thereto have been, or will be,
timely filed.  Seller has not received written notice of any special tax
assessment relating to the Hotel, the Property or any portion thereof, and there
are no tax agreements in place affecting the Hotel or the Property.
 
(r) Neither it nor any of its affiliates, nor, to Seller’s knowledge, any of
their respective partners, members, shareholders or other equity owners, or to
Seller’s knowledge, any of their respective employees, officers directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action,
and Seller is not and will not assign or otherwise transfer this Agreement to,
contract with or otherwise engage in any dealings of transactions or be
otherwise associated with such persons or entities.
 
(s) A true and complete copy of any engineering reports, to the extent in
Seller’s possession, has been provided to Purchaser or will be provided to
Purchaser no later than five (5) business days after the Effective Date.
 
(t) The representations and warranties of Seller shall survive the Closing.
Seller shall indemnify and hold Purchaser harmless for, from and against any
Claim arising or resulting from a material breach of any of Seller’s
representations or warranties pursuant to Section 9.14.
 
5.2 Purchaser’s Representations and Warranties.  Purchaser makes the following
representations and warranties to Seller, which shall be deemed to have been
made as of the Effective Date and as of the Closing:
 
(a) Purchaser is a duly organized and validly existing corporation, is in good
standing in the State of Delaware and has full power to enter into this
Agreement and to perform its obligations under this Agreement.
 
(b) The execution and delivery of this Agreement has been or will be duly
authorized by all necessary and appropriate action of Purchaser.
 
(c) No consent or approval of any person, entity, or governmental authority is
required with respect to the execution and delivery of this Agreement by
Purchaser or the consummation by Purchaser of the transactions contemplated
hereby or the performance by Purchaser of its obligations under this Agreement
except for such consents as shall be obtained by Purchaser prior to the Closing.
 
(d) Neither Purchaser nor any of its affiliates, nor, to Purchaser’s knowledge,
any of their respective partners, members, shareholders or other equity owners,
or their respective employees, officers directors, representatives or agents is,
nor will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under any OFAC regulations (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action, and Purchaser is
not and will not assign or otherwise transfer this Agreement to, contract with
or otherwise engage in any dealings of transactions or be otherwise associated
with such persons or entities.
 
(e) Seller has not authorized Purchaser to use the name “Savannah Suites” or any
variation thereof.
 
(f) The representations and warranties of Purchaser shall survive the Closing.
Purchaser shall indemnify and hold Seller harmless for, from and against any
Claim arising or resulting from a material breach of any of Purchaser’s
representations or warranties pursuant to Section 9.19.
 
5.3 Covenants.
 
Seller and Purchaser, as applicable, covenant and agree to perform the following
covenants from the Effective Date to the Closing:
 
(a) Seller shall assist Purchaser and Purchaser’s agents, on or before Closing,
in acquiring all information necessary to enable Purchaser’s agents and Seller’s
agents to compute the prorations described in Section 7.2.
 
(b) Seller will not, without the prior approval of Purchaser, which approval
shall not be unreasonably withheld or delayed, sell exchange, assign, transfer,
convey, lease or otherwise dispose of, or enter into any agreement or negotiate
any agreement to sell exchange, assign, transfer, convey, lease or otherwise
dispose of, all or any part of the Property or any interest therein except for
Furnishings, Consumables, and Expendables in the Ordinary Course of Business;
provided, however, that in the event Purchaser fails to respond to Seller within
three (3) business days after Purchaser is notified of such desired disposition,
such failure to respond shall be deemed to constitute Purchaser’s approval of
same.
 
(c) Seller will not amend in any material respect or terminate any Material
Contracts or Permits (except as required by the terms of this Agreement) without
the prior approval of Purchaser, which approval shall not be unreasonably
withheld or delayed; provided, however, that in the event Purchaser fails to
respond to Seller within three (3) business days after Purchaser is notified of
such proposed amendment or termination, such failure to respond shall be deemed
to constitute Purchaser’s approval of same.  Notwithstanding the foregoing,
Seller will be allowed to (i) amend, extend or terminate Material Contracts and
Permits in the Ordinary Course of Business, and (ii) enter into new Material
Contracts if they are terminable by Purchaser without any termination fee upon
not more than thirty (30) days notice.  Seller will pay all charges prior to
delinquency under such Material Contracts, and Seller will perform all of its
obligations under such Material Contracts.
 
(d) Seller will not enter into any contracts, licenses, easements or other
agreements relating to the Property which will obligate Purchaser or be a charge
or lien against the Property, except those necessary to continue the Business
and operation of the Hotel in the Ordinary Course of Business and which are
terminable without penalty on no more than thirty (30) days notice, without the
prior approval of Purchaser, which approval shall not be unreasonably withheld
or delayed; provided, however, that in the event Purchaser fails to respond to
Seller within three (3) business days after Purchaser is notified of Seller’s
intention to take such proposed actions, such failure to respond shall be deemed
to constitute Purchaser’s approval of same.  Seller shall promptly provide
written notice to Purchaser of any new agreements entered into by Seller that
are not in the Ordinary Course of Business or are otherwise incompatible with
the requirements set forth in this Section 5.4(d), along with a copy of any such
agreements.
 
(e) Seller will cause the Property to be operated and maintained in the Ordinary
Course of Business which undertaking includes, but is not limited to, (i)
maintaining Expendables, Furnishings, and Consumables in the Ordinary Course of
Business, (ii) entering into Bookings in the Ordinary Course of Business, and
(iii) performing maintenance and repairs for the Property in the Ordinary Course
of Business.
 
(f) Seller will terminate any existing management agreement to be effective on
the Closing Date, at Seller’s sole cost and expense.
 
(g) Seller will maintain until the Closing Date the existing insurance coverage
for the Property.
 
(h) Seller shall maintain its Books and Records in the Ordinary Course of
Business, in accordance with sound accounting principles applied on a basis
consistent with the basis used in keeping its Books and Records in prior
years.  At the Closing, Purchaser shall become the owner of all Books and
Records.
 
(i) Seller shall promptly notify Purchaser of any event or circumstance that
constitutes a material change to any of Seller’s representations and warranties
set forth in this Agreement.
 
(j) Seller shall continue to use Seller’s commercially reasonable efforts to
take guest room reservations and to book functions and meetings and otherwise to
promote the business of the Property in the Ordinary Course of Business; and all
advance room bookings and reservations and all meetings and function bookings
shall be booked at rates, prices and charges heretofore customarily charged by
Seller for such purposes in the Ordinary Course of Business. Seller acknowledges
that the Purchase Price includes the transfer of Bookings.
 
(k) Seller shall not modify or release any warranties or guaranties applicable
to the Property other than in the Ordinary Course of Business.
 
(l) Promptly after the Effective Date, Seller shall request that Ground Lessor
execute the Ground Lease Assignment Agreement and Ground Lease Estoppel, and
shall diligently pursue Ground Lessor’s execution and delivery of the Ground
Lease Assignment Agreement and Ground Lease Estoppel to Escrow Agent, which
documents shall be held in escrow by Escrow Agent pending closing.
 
(m) Seller shall maintain the quantities of Consumables through closing at
approximately the same quantities existing at the expiration of the Contingency
Period.
 
5.4 Conditions Precedent to Purchaser’s Obligations.
 
Purchaser’s obligations under this Agreement are conditioned upon the
satisfaction of the following conditions:
 
(a) Seller’s representations and warranties set forth in this Agreement shall
continue to be true and accurate in all material respects.
 
(b) Seller shall have performed all of its obligations in all material respects
under this Agreement, including, without limitation, the delivery of the
documents set forth in Section 7.4(a).
 
(c) There shall be no judicial, quasi-judicial, administrative or other
proceeding initiated by a person or entity that is not an affiliate of Purchaser
pending that seeks to enjoin the consummation of the sale and purchase hereunder
as of the Closing Date.
 
(d) Subject to the provisions of Article VIII, the Property shall on the Closing
Date be in the same condition as on the Effective Date except as attributable to
ordinary wear and tear and depletion and replenishment of Consumables and
Expendables in the Ordinary Course of Business.
 
(e) At Seller’s sole cost and expense, any and all management agreements for the
Property shall be terminated as of the Closing Date and Seller shall deliver
possession of the Property to Purchaser at the Closing Date free and clear of
such management agreements.
 
(f) On or prior to Closing, the Title Company shall irrevocably commit to issue
to the Purchaser an owner’s policy of title insurance for the Land pursuant to a
marked title commitment or pro forma policy effective as of the date of Closing
in the amount of the Purchase Price (or such amount allocated pursuant to
Section 2.3 above), subject only to the Permitted Exceptions (the “Title
Policy”).
 
(g) That Purchaser has not received any written notification from Ground Lessor
that withdraws their consent to the Ground Lease Assignment Agreement, or that
materially and negatively revises any information provided in the Ground Lessor
Estoppel.
 
If any of the foregoing conditions have not been satisfied as of the Closing
Date for reasons other than a Purchaser default, then Purchaser, subject to any
applicable notice and cure periods as provided in other provisions of this
Agreement (including, without limitation, Section 6.2 below), shall be entitled
to terminate this Agreement pursuant to this Section 5.4 by giving Seller
written notice to such effect, whereupon Escrow Agent shall disburse the Earnest
Money to Purchaser as set forth in Section 2.2 and the parties shall thereafter
have no further rights or liabilities under this Agreement, except that (i) each
party shall pay one-half (1/2) of the expenses of escrow unless the termination
is solely due to Seller’s failure to perform its obligations hereunder in which
event Seller shall pay the expenses of escrow, and (ii) each party shall
continue to be obligated under the Surviving Obligations.  Notwithstanding the
foregoing, in the event that Purchaser terminates this Agreement due to a
Seller’s default, Section 6.2 shall control the obligations of the parties and
disbursements of the Earnest Money.
 
5.5 Conditions Precedent to Seller’s Obligations.
 
Seller’s obligations under this Agreement are conditioned upon the satisfaction
of the following conditions:
 
(a) Purchaser’s representations and warranties set forth in this Agreement shall
continue to be true and accurate in all material respects.
 
(b) Purchaser shall have performed all of its obligations in all material
respects under this Agreement, including, without limitation, the delivery of
the documents set forth in Section 7.4(b).
 
(c) There shall be no judicial, quasi-judicial, administrative or other
proceeding initiated by a person or entity that is not an affiliate of Seller
pending that seeks to enjoin the consummation of the sale and purchase hereunder
as of the Closing Date.
 
If any of the forgoing conditions have not been satisfied as of the Closing Date
for reasons other than a Seller default, then Seller, subject to any applicable
notice and cure periods as provided in other provisions of this Agreement
(including without limitation, Section 6.1 below), shall be entitled to
terminate this Agreement pursuant to this Section 5.5 by giving Purchaser
written notice to such effect, whereupon Escrow Agent shall disburse the Earnest
Money as set forth in Section 2.2 and the parties shall thereafter have no
further rights or liabilities under this Agreement, except that (i) each party
shall pay one-half (1/2) of the expenses of escrow unless the termination is
solely due to Purchaser’s failure to perform its obligations hereunder in which
event Purchaser shall pay the expenses of escrow, and (ii) each party shall
continue to be obligated under the Surviving Obligations.  If Seller has actual
knowledge that a condition remains unsatisfied but nonetheless elects not to
terminate this Agreement or to pursue any remedies it may have under Article VI
and proceeds with the Closing, then such unsatisfied condition shall be deemed
waived by Seller.  Notwithstanding the foregoing, in the event that Seller
terminates this Agreement due to a Purchaser default, Section 6.1 shall control
the obligations of the parties and disbursements of the Earnest Money.
 
VI.
 
Remedies
 
6.1 Seller’s Remedies.
 
Prior to entering into this transaction, the parties have agreed that it would
be extremely difficult and impracticable, if not impossible, to ascertain with
any degree of certainty the amount of damages which would be suffered by Seller
in the event of Purchaser’s failure to perform its obligations under this
Agreement to purchase the Property.  Accordingly, the parties hereby agree that
a reasonable estimate of Seller’s damages in such event is the amount of the
Earnest Money, and if Purchaser defaults in any material respect in performing
the obligations under this Agreement to close the purchase of the Property,
including, but not limited to, its obligations under Section 7.4(b), then
Seller, as its sole remedy therefor, after delivery of written notice to
Purchaser of such failure and the expiration of a five (5) business day cure
period from delivery of such notice, shall be entitled to immediately terminate
this Agreement by giving Purchaser and Escrow Agent written notice to such
effect, and receive and retain the Earnest Money as liquidated damages,
whereafter the parties shall have no further rights or liabilities under this
Agreement, except that (i) Purchaser shall pay the expenses of escrow, and (ii)
each party shall continue to be obligated under the Surviving Obligations.
 
6.2 Purchaser’s Remedies.
 
If, prior to Closing, Seller defaults in any material respect in performing its
obligations under this Agreement, including but not limited to its obligations
under Section 7.4(a), then Purchaser shall have the right, after delivery of
written notice to Seller of such failure and the expiration of a five (5)
business day cure period from delivery of such notice, to exercise any one of
the following as Purchaser’s sole and exclusive remedy:
 
(a) proceed to Closing without any reduction in or set-off against the Purchase
Price; or
 
(b) terminate this Agreement by giving Seller and Escrow Agent written notice of
such election prior to or at the Closing whereupon (i) Escrow Agent shall
promptly return the Earnest Money to Purchaser, (ii) neither party to this
Agreement shall thereafter have any further rights or liabilities under this
Agreement, except that (A) Seller shall pay the expenses of escrow, (B) each
party shall continue to be obligated under the Surviving Obligations; or
 
(c) seek specific performance on the part of Seller under the terms of this
Agreement.
 
6.3 Attorneys’ Fees.
 
If any litigation or other enforcement proceeding is commenced in connection
with this Agreement, then the prevailing party shall be entitled to receive
payment of its reasonable attorneys’ fees and expenses and court costs from the
other party (and in addition to any liquidated damages under Section 6.1).
 
6.4 Survival.
 
The provisions of this Article VI shall survive the Closing or earlier
termination of this Agreement.
 
VII.
 
Closing Matters
 
7.1 Closing Date.
 
The Closing shall be held on or before forty-five (45) days after the expiration
of the Contingency Period (the “Closing Date”).  If the Closing Date has not
occurred by December 31, 2013, except if Closing does not occur by then due to
Seller’s default, then Purchaser shall be considered to be in default. The
Closing shall be effected through the escrow with Escrow Agent on terms
reasonably acceptable to Seller, Purchaser and Escrow Agent (including that all
of the funds and documents to be transferred hereunder shall be delivered
through the escrow with Escrow Agent).  Purchaser and Seller shall execute
appropriate instructions to implement the closing of such escrow.
 
7.2 Adjustment and Prorations.
 
The matters and items set forth below shall be apportioned between Seller and
Purchaser or, where applicable, credited in total to a particular party:
 
(a) Taxes.  All real and personal property taxes and special assessments, if
any, whether payable in installments or not, shall be prorated as of the Cut-Off
Time and Seller shall be responsible for all such amounts attributable to the
period prior to the Cut-Off Time, and Purchaser shall be responsible for all
such amounts attributable to the period after the Cut-Off Time.  If the actual
amount of taxes due for the tax year in which the Closing occurs are not
available from the taxing authority as of the Closing Date, then such taxes
shall be prorated on an estimated basis using the taxes levied for the prior tax
year, assuming a payment by November 30.
 
(b)   Reservation Deposits.  Prepaid and unearned reservation deposits and other
such third party prepaid items relating to periods after the Cut-Off Time shall
be transferred to Purchaser, or the amounts thereof credited to Purchaser, at
the Closing.
 
(c) Utility Charges.  Utility charges for telephone, gas, electricity, sewer,
water and other services shall not be prorated to the extent that Seller can
make arrangements for the rendering of final bills based on meter readings as of
the Cut-Off Time.  Seller shall be responsible for the payment at the Closing of
all bills for utility charges up to and including the Cut-Off Time.  To the
extent that utility bills cannot be rendered as of the Closing Date, such
charges for the period through the Cut-Off Time shall be prorated as of the
Cut-Off Time based upon the most recent available bills.  Any utility deposits
shall be transferred to Purchaser and credited to Seller at the Closing.
 
(d) Operating Expenses and Trade Accounts.  At Closing, Seller shall receive a
credit for all unconsumed portions of prepaid expenses except to the extent they
pertain to Hotel Contracts or Permits not assumed by or transferred to Purchaser
at Closing.  Seller shall be responsible for all operating expenses and trade
accounts of the Property (including, without limitation, charges and fees
payable under the Hotel Contracts and all hotel/motel sales and occupancy taxes)
up to and including the Cut-Off Time, unless Seller and Purchaser mutually agree
that Purchaser shall assume any such payables, in which case Purchaser shall
receive a credit for the amount of the assumed payables at Closing; provided,
however, that Purchaser shall be responsible for all purchase orders (“Purchase
Orders”) made by Seller in the Ordinary Course of Business for Expendables or
Consumables not delivered to the Hotel as of the Closing Date.  To the extent
the amounts of such items (i.e., other than Purchase Orders) are then known,
Seller shall pay such items at the Closing, and Seller shall pay the balance of
such items in the Ordinary Course of Business, but in no event later than the
date which is forty-five (45) days after the date on which Seller receives
written invoices for such items.  Notwithstanding the foregoing, Purchaser
acknowledges and agrees that Seller may postpone and/or contest payment of any
operating expense or trade account which is the subject of a bona fide
dispute.  Seller agrees to indemnify, defend and hold Purchaser harmless from
and against any Claims or other matters relating to such contested operating
expenses and trade accounts.  All operating expenses and trade accounts accruing
after the Cut-Off Time (“Post-Closing Expenses”) shall be the responsibility of
Purchaser and Purchaser agrees to indemnify, defend and hold Seller harmless
for, from and against any Claims or other matters relating to (i) the Purchase
Orders, or (ii) the Post-Closing Expenses.
 
(e) Food, Beverage and Other Income.  Revenues from food, beverage and banquet
services, room service, public room revenues, health club revenues and other
services rendered to guests of the Hotel and the expenses related thereto
attributable to the night prior to Closing shall be the property of Seller.
 
(f) Employees.  Seller shall pay or arrange for the payment to Hotel Employees,
as provided in Section 7.7, all wages and benefits (including, without
limitation, all Accrued Vacation and Sick Time) that any Hotel Employee is owed,
as of the Closing Date, pursuant to statute or contract, including any
collective bargaining agreement, if applicable.
 
(g) Cash.  All cash on hand in house banks (including petty cash fund) on the
morning of the Closing Date shall become the property of Purchaser and the
amount thereof shall be credited to Seller at the Closing.  All other funds of
Seller shall remain its property and shall be withdrawn by or transferred or
credited to Seller at Closing.
 
(h) Ledger and Other Receivables.  All accounts receivable of any kind
attributable to guests in the Hotel on the night preceding the Closing (the
“Ledger”) shall be prorated as provided in this Agreement, Seller’s share shall
be credited to Seller at Closing and the Ledger shall become the property of
Purchaser.  All other accounts receivable of Seller for the period prior to
Closing shall remain the property of Seller (“Retained Accounts”).  Purchaser
shall use commercially reasonable efforts (which shall mean the normal
collection procedures followed by Hotel staff) to collect such receivables for
Retained Accounts (provided that in no event shall Purchaser be required to
commence any litigation in connection therewith) and shall cooperate with
Seller, at Seller’s cost, in reasonable respects in connection with any
collection efforts of Seller, which efforts may include, without limitation, the
commencement of litigation by Seller against the applicable debtor.  If any
receivables for Retained Accounts shall be collected by Purchaser, Purchaser
shall remit the same to Seller within fifteen (15) days after receipt, provided
that Purchaser may offset against such collections any amounts unpaid by Seller
under Section 7.2(e).  Any monies collected by Purchaser from any customer after
the Closing Date who then owes amounts both on a Retained Account and on an
account with the Hotel accruing after Closing (a “Current Account”), shall be
applied to the invoices specified by the payor or to which such payment (by the
amount thereof or other indicia) plainly applies, and, if the payor makes such
payment without reference to a specific invoice and the applicable invoice is
not otherwise obvious, then such payment shall be allocated to the Retained
Account and the Current Account on a pro-rata basis based on the amounts then
currently owed to each.
 
(i) Possession.  Seller shall deliver possession of the Property to Purchaser at
the time of Closing, subject to the current tenant’s rights under that certain
Option and Lease Agreement dated December 14, 1994, as amended, originally made
by and between CLC Foundation, Inc. as lessor and Bellsouth Mobility Inc. as
tenant.
 
7.3 Guest Property in Seller’s Possession on Closing Date.
 
Property of guests of the Hotel in Seller’s care, possession or control
(excluding that in guest rooms) on the Closing Date shall be handled in the
following manner:
 
(a) Safe Deposit Boxes.  On the day prior to the Closing Date, Seller shall
notify all guests of the Hotel who have safe deposit boxes advising them of the
pending sale of the Property and requesting the removal and verification of the
contents of such safe deposit boxes within three days thereafter.  Seller may
have a representative present at the Hotel during such period for the purpose of
viewing such removal and verification.  Boxes of guests not responding to the
written notice shall be listed at the end of such three day period.  Such boxes
shall be opened on the following day in the presence of representatives of
Seller and Purchaser to be agreed upon between Seller and Purchaser and the
contents thereof shall be recorded.  Any property contained in the safe deposit
boxes and so recorded and thereafter remaining in the hands of Purchaser shall
be the responsibility of Purchaser; and Purchaser hereby agrees to indemnify,
defend and save and hold Seller harmless for, from and against any Claim or
obligation arising out of or with respect to such recorded property.  Seller
shall be responsible for, and shall indemnify, defend and hold Purchaser
harmless for, from and against, any Claim arising with respect to property
placed in the safe deposit boxes before the Closing that is not listed in said
inventory.  The indemnities set forth in this Section 7.3(a) shall survive the
Closing.
 
(b) Baggage Inventory.  All guest baggage and other guest property checked and
left in the possession, care and control of Seller shall be listed in an
inventory to be prepared in duplicate and signed by Seller’s and Purchaser’s
representatives on the day prior to the Closing Date (the “Baggage Inventory
List”).  Purchaser shall be responsible from and after the Closing Date for all
baggage (and the contents thereof) and other guest property listed on the
Baggage Inventory List.  Purchaser agrees to indemnify, defend and save and hold
Seller harmless for, from and against any Claim arising out of or with respect
to the baggage listed on the Baggage Inventory List, and Seller agrees to
indemnify, defend and save and hold Purchaser harmless from and against any
Claim arising prior to the Closing Date out of or with respect to any guest
baggage or other guest property not listed on the Baggage Inventory List.  The
indemnities set forth in this Section 7.3(b) shall survive the Closing.
 
7.4 Closing Documents.
 
(a) On or before the Closing Date, Seller shall deliver to Escrow Agent or to
Purchaser, as appropriate, the following, dated as of the Closing Date (as
applicable):
 
(i)  
a Special Warranty Deed conveying fee simple title in each parcel of the Real
Property, except for the Atlanta Hotel which will be conveyed using an
assignment of a ground lease, to Purchaser free of all encumbrances except the
Permitted Exceptions, duly authorized, executed and acknowledged by Seller, in
the form commonly used in the state where the Property is located and reasonably
approved by Seller and Purchaser (the “Warranty Deed”);

 
(ii)  
two (2) counterparts of an Assignment Agreement in the form attached hereto as
Exhibit “H” (the “Assignment”) whereby Purchaser assumes those certain contracts
relating to the Property as more particularly described in Exhibit 1 to the
Assignment transferring to Purchaser all of the Leases and the Hotel Contracts,
which Assignment shall contain an indemnity by Seller of Purchaser with respect
to obligations arising thereunder prior to the Closing Date, and a reciprocal
indemnity by Purchaser of Seller with respect to obligations arising thereunder
subsequent to the Closing Date, duly authorized and executed by Seller, in the
form reasonably approved by Seller and Purchaser, together with original
certificates of title for all vehicles that are part of the Property (if any),
endorsed to transfer same to Purchaser (and any necessary governmental forms to
effect the transfer);

 
(iii)  
two (2) counterparts of a Bill of Sale (the “Bill of Sale”), in the form
attached hereto as Exhibit “I”, transferring to Purchaser all of the
Furnishings, Expendables and Consumables, the Other Tangible Personal Property,
the Intangible Personal Property, the Bookings, the Books and Records, and the
assignable Permits, which Bill of Sale shall contain an indemnity by Seller of
Purchaser with respect to obligations arising thereunder prior to the Closing
Date, and a reciprocal indemnity by Purchaser of Seller with respect to
obligations arising thereunder subsequent to the Closing Date, duly authorized
and executed by Seller, in the form reasonably approved by Seller and Purchaser,
together with original certificates of title for all vehicles that are part of
the Property (if any), endorsed to transfer same to Purchaser (and any necessary
governmental forms to effect the transfer);

 
(iv)  
two (2) counterparts or the Ground Lease Assignment Agreement, duly authorized
and executed by Seller and Ground Lessor;

 
(v)  
one (1) copy or original of the Ground Lease Estoppel, duly executed by Ground
Lessor;

 
(vi)  
possession of the Property and any and all keys, access codes and plans and
specifications for the Improvements on the Property in Seller’s possession;

 
(vii)  
a certified copy of such authorizations, approvals and incumbencies of Seller as
the Title Company shall reasonably require;

 
(viii)  
a FIRPTA Affidavit executed by Seller in form required by the Internal Revenue
Service;

 
(ix)  
an executed copy of the safe deposit inventory list and Baggage Inventory List;

 
(x)  
a customary settlement statement reflecting the parties respective costs of
Closing hereunder;

 
(xi)  
if applicable, the Tax Certificates required by Section 7.5(e) of the Agreement;

 
(xii)  
to the extent not previously delivered to Purchaser, copies (or originals if
available) of the Hotel Contracts and assignable Permits, and all Books and
Records, which shall be deemed to be delivered to Purchaser upon delivery of
possession of the Hotel if located at the Hotel on the Closing Date;

 
(xiii)  
evidence reasonably acceptable to Purchaser and Title Company of termination of
any management agreements; and

 
(xiv)  
any other agreements, documents and/or instruments as may be reasonably required
or requested by the Title Company to consummate this transaction.

 
(b) On or before the Closing Date, Purchaser shall deliver to Escrow Agent or to
Seller, as appropriate, the following, dated as of the Closing Date (as
applicable):
 
(i)  
funds evidencing the Purchase Price (as adjusted by the application of the
Earnest Money), plus or minus costs and prorations as set forth herein and any
other funds needed to satisfy Purchaser’s obligations hereunder;

 
(ii)  
two (2) counterparts of the Bill of Sale and Assignment, duly authorized and
executed by Purchaser;

 


 
(iii)  
two (2) counterparts or the Ground Lease Assignment Agreement, duly authorized
and executed by Purchaser;

 
(iv)  
such authorizations, approvals and incumbency of Purchaser as the Title Company
shall reasonably require;

 
(v)  
if applicable, the Tax Certificates required by Section 7.5(e) of the Agreement;

 
(vi)  
an executed copy of the safe deposit inventory list and Baggage Inventory List;

 
(vii)  
a customary settlement statement reflecting the parties respective costs of
Closing hereunder;

 


 
(viii)  
any other agreements, documents and/or instruments as may be reasonably required
or requested by the Title Company or Seller to consummate this transaction.

 
7.5 Closing Costs.
 
(a) In addition to the other costs and expenses to be paid by Seller set forth
elsewhere in this Agreement, Seller shall pay for the following costs in
connection with this transaction:  (i) the fees and expenses of its own
accountants and attorneys; (ii) the real property transfer taxes associated with
the property located in the state of South Carolina and one-half of the real
property transfer taxes due for the remaining properties in Georgia; (iii)
one-half of any reasonable closing/escrow fees and costs, and (vi) one-half of
the transfer/assignment taxes imposed in connection with the Ground Lease
Assignment.
 
(b) In addition to the other costs and expenses to be paid by Purchaser set
forth elsewhere in this Agreement, Purchaser shall pay for the following costs
in connection with this transaction:  (i) the fees and expenses of its own
accountants and attorneys; (ii) the cost of the base premium for the Title
Policy, the cost of any endorsements or modifications to the Title Policy,
including extended coverage, as requested by Purchaser, and the cost of any
mortgagee policy; (iii) all fees, costs and expenses with respect to the Updated
Survey; (iv) the fees, costs and expenses incurred by Purchaser in connection
with its due diligence activities; (v) the fees, costs and expenses for
recording any of the Closing Documents (except any title curative instruments
which are Seller’s expense); (vi) the sales and use taxes in connection with the
conveyance of the Property; (vii) one-half of the real property transfer taxes
due for the properties located in Georgia; (viii) one-half of the
transfer/assignment taxes imposed in connection with the Ground Lease Assignment
and (ix) one-half of any reasonable closing/escrow fees and costs.
 
(c) All other fees, costs and expenses not expressly addressed in this Section
7.5 or elsewhere in this Agreement shall be allocated between Seller and
Purchaser for the Property in accordance with local custom for similar
transactions.
 
(d) Seller and Purchaser shall execute and deliver such transfer and sales tax
returns, exemption certificates and/or occasional sales certificates, tax
affidavits and statements (collectively, the “Tax Certificates”) as may be
required by law or deemed reasonably necessary by either party.
 
(e) The provisions of this Section 7.5 shall survive the Closing.
 
7.6 Real Estate Commissions.
 
(a)           Seller and Purchaser agree that Warmbrodt Hotel Investments, Inc.
(“Broker”) is the sole broker involved in the sale and purchase of the Property,
and represents Seller as Seller’s agent pursuant to the terms of a separate
agreement between Seller and Broker.
 
(b)           Seller and Purchaser further covenant and agree that to the extent
any third party claims a broker or finder’s fee through a party, the party
claimed through will defend, indemnify and hold the other party harmless for,
from and against any and all claims, losses, judgments, liabilities, suits,
costs of suits, and all other costs and expenses which either party may incur in
connection therewith, including attorney’s fees and costs to enforce this
indemnity.  This Section 7.6 shall survive the Closing or earlier termination of
this Agreement.
 
7.7 Hotel Employees.
 
(a) Seller shall terminate or arrange for the termination of all Hotel Employees
to be effective as of the Closing and shall pay (i) to Hotel Employees all
wages, severance pay, bonuses, benefits and other compensation (including earned
or accrued but not taken vacation and sick time of any Hotel Employee (the
“Accrued Vacation and Sick Time”)) and (ii) all payroll taxes and other
employment taxes that any Hotel Employee is owed through termination, pursuant
to statute or contract.  Purchaser covenants to Seller that Purchaser or its
management company shall, before the Closing, offer employment (to be effective
as of the Closing) to a sufficient number of Hotel Employees on substantially
the same terms and conditions as their employment prior to the Closing Date and
for a sufficient period of time so that the actions of the parties pursuant to
this Agreement shall not trigger the application of the federal Worker
Adjustment and Retraining Notification Act (the “WARN Act”) or applicable state
laws with respect to employees regarding transfers of businesses.  Nothing in
this Section, however, shall require Purchaser to retain for any period of time
any Hotel Employee who is unable to establish identity and work authorization
for employment verification, who does not pass a criminal background check or
who fails to pass any drug test requirement of Purchaser.  It is further agreed,
that nothing within this Section  shall prohibit the Purchaser from terminating
any rehired Hotel Employee for cause in accordance with the WARN Act and its
implementing regulations.  In addition, no part of this provision is intended to
alter, nor does it alter, the at will status of the Hotel Employees.  Seller
will use commercially reasonable efforts to cause an orderly transfer of the
Hotel Employees to the employ of Purchaser.  Seller shall remain fully
responsible for all liability and obligations to the any Hotel Employees who are
not rehired by Purchaser and to Hotel Employees who do not accept Purchaser’s
offer of employment. No Hotel Employee shall be obligated to accept Purchaser’s
or its management company’s offer for employment.  Nothing in this Agreement
shall require Purchaser to assume any obligations under any employee benefit
plans, programs or arrangements currently maintained for Hotel Employees, and
Seller shall retain and be solely responsible for all obligations under such
plans, programs or arrangements.
 
(b) Seller will indemnify and hold Purchaser harmless from and against any loss,
damage, liability, claim, cost or expense (including, without limitation,
reasonable attorneys’ fees) (“Employee Claims”) that may be incurred by, or
asserted against, Purchaser relating to a past or present Hotel Employee to the
extent arising from acts or omissions occurring prior to the date of Closing
(including, without limitation, any Employee Claims which have not yet been
asserted by the Closing).  Purchaser will indemnify and hold Seller harmless
for, from and against any Employee Claims that may be incurred by, or asserted
against, Seller after the date of Closing relating to a past or present Hotel
Employee who accepts Purchaser’s offer of employment to the extent arising from
acts or omissions occurring on or subsequent to the date of Closing.  These
indemnities apply, without limitation, to all forms of civil labor and/or
employment claims under state, federal or local law, whether brought in
judicial, administrative, arbitration or other proceedings, private or
public.  Seller and Purchaser acknowledge and agree that nothing in this
Agreement is intended to create a “joint employer” relationship between them
with respect to any Hotel Employee.
 
(c) The provisions of this Section 7.7 shall survive the Closing.
 
7.8 Disbursements and Other Actions by Escrow Agent.
 
At the Closing, Escrow Agent shall promptly undertake all of the following as
and to the extent reflected on the settlement statement executed by Seller at
Closing:
 
(a) Disburse all funds deposited with Escrow Agent by Purchaser as follows:
 
(i)  
If, as a result of the prorations and credits pursuant to Section 7.2 above,
amounts are to be charged to the account of Seller, deduct the total amount of
such charges;

 
(ii)  
Deduct and pay to the appropriate third party all items chargeable to the
account of Seller pursuant to Section 7.5 above;

 
(iii)  
Pay to the appropriate third party from funds deposited by Purchaser all items
chargeable to the account of Purchaser pursuant to Section 7.5 above;

 
(iv)  
Disburse the balance of the funds due to Seller to or as directed by Seller; and

 
(v)  
Disburse any remaining funds to or as directed by Purchaser.

 
All amounts and payees with respect to the items listed above shall be shown on
settlement statements executed at the Closing.
 
(b) Cause the Special Warranty Deed (and any other item delivered to Escrow
Agent and required to be recorded) to be recorded in the Office of the County
Recorder where the Property is located (with the original recorded Warranty Deed
to be delivered to Purchaser by Title Company together with the Title Policy);
 
(c) Cause the Ground Lease Assignment Agreement (or such other instrument
necessary to evidence the assignment of Seller's interest to the Ground Lease)
to be recorded in the Office of the County Recorder where the Atlanta Land is
located.
 
(d) As soon after Closing as practically possible, to issue to Purchaser the
Title Policy (including any endorsements issued in connection therewith);
 
(e) Deliver to Purchaser and Seller the other applicable fully-executed
documents; and
 
(f) Take such other actions as Seller and Purchaser may deem necessary or
convenient for the consummation of the Closing.
 
7.9 Escrow Agent as Reporting Person.
 
In order to assure compliance with the requirements of Section 6045 of the Code,
and any related reporting requirements of the Code, the parties hereto agree as
follows:
 
(a) Escrow Agent agrees to assume all responsibilities for information reporting
required under Section 6045(e) of the Code, and Seller and Purchaser hereby
designate Escrow Agent as the person to be responsible for all information
reporting under Section 6045(e) of the Code (the “Reporting Person”).
 
(b) Seller and Purchaser hereby agree (i) to provide to the Reporting Person all
information and certifications regarding such party, as reasonably requested by
the Reporting Person or otherwise required to be provided by a party to the
transaction described herein under Section 6045 of the Code; (ii) to provide to
the Reporting Person such party’s taxpayer identification number and a statement
(on Internal Revenue Service Form W-9 or an acceptable substitute form, or on
any other form the applicable current or future Code sections and regulations
might require and/or any form requested by the Reporting Person), signed under
penalties of perjury, stating that the taxpayer identification number supplied
by such party to the Reporting Person is correct; and (iii) to retain this
Agreement for not less than four (4) years from the end of the calendar year in
which the Closing occurred, and to produce it to the Internal Revenue Service
upon a valid request therefore.
 
7.10 Survival.
 
The provisions of Article VII shall survive the Closing.
 
VIII.
 
Condemnation and Risk of Loss
 
8.1 Condemnation and Casualty.
 
Seller shall promptly notify Purchaser in writing of any condemnation proceeding
filed or any casualty to the Property occurring prior to the Closing.
 
(a) Condemnation.  If any condemnation proceeding filed prior to the Closing may
result in a loss of all of the Property or any portion of the Property that
would cause a loss of ingress or egress to the Property or otherwise materially
and adversely impair the operation of the Property (any or all of the foregoing
instances shall be referred to herein as the “Condemnation Threshold”), then
this Agreement shall, at Purchaser’s sole election, either (i) continue in
effect without modification of the terms thereof, in which event, upon the
Closing, Purchaser shall be entitled to any compensation, awards, or other
payments or relief resulting from such condemnation proceeding, or (ii)
terminate by Purchaser’s written notice to Seller and Escrow Agent delivered
within five (5) business days after receipt by Purchaser of notice of such
condemnation, in which event Escrow Agent shall return the Earnest Money to
Purchaser, and all obligations, duties, rights and entitlements of Seller and
Purchaser shall terminate, except that Seller and Purchaser shall (A) share
equally the expenses of escrow, and (B) continue to be obligated under the
Surviving Obligations.  If Purchaser does not elect to terminate this Agreement
within such time period, or if any such occurrence does not meet the
Condemnation Threshold, then this Agreement shall continue in effect without
modification of the terms thereof, in which event, upon the Closing, Purchaser
shall be entitled to any compensation, awards, or other payments or relief
resulting from such condemnation proceeding.
 
(b) Casualty.  In the event of fire, casualty or any other damage of any kind
whatsoever (insured or uninsured) to the Property which is reasonably estimated
to cost five percent (5%) of the Purchase Price or more to repair, replace or
remediate (the “Casualty Threshold”), Purchaser may, at its option, terminate
this Agreement and escrow by written notice to Seller within 30 days after
Purchaser’s receipt of the notice of casualty referred to above or at Closing,
whichever is earlier, whereupon Escrow Agent shall return the Earnest Money to
Purchaser, and all obligations, duties, rights and entitlements of Seller and
Purchaser shall terminate, except that Seller and Purchaser shall (i) share
equally the expenses of escrow, and (ii) continue to be obligated under the
Surviving Obligations.  If Purchaser does not elect to terminate this Agreement
within such time period, or if any such occurrence costs less than the Casualty
Threshold to repair, replace or remediate, then
 
(i)  
the parties shall proceed to the Closing pursuant to the terms and conditions
hereof, without modification of the terms of this Agreement and without any
reduction in the Purchase Price except as set forth in this Section 8.1(b); and

 
(ii)  
Seller shall assign to Purchaser at Closing all of Seller’s interest in any
insurance proceeds, subject to the consent of any lender holding a mortgage,
deed of trust or other lien on the Property (except only, rent loss and business
interruption insurance, and any similar insurance attributable to the period
preceding the Closing Date) that may be payable to Seller on account of any such
fire, casualty or other damage (provided that the amount of such insurance
proceeds credited to Purchaser plus any other credits to Purchaser set forth
below will never exceed the Purchase Price), and Purchaser will receive a credit
against the Purchase Price for any such proceeds that are received and retained
by any creditor of Seller and for the amount of any deductibles under any
policies related to such proceeds, to the extent such deductibles or insurance
proceeds have not been previously expended or are otherwise required to
reimburse Seller for actual expenditures of restoration or the reasonable cost
of securing the insurance proceeds.

 
IX.
 
Miscellaneous
 
9.1 Entire Agreement.
 
This Agreement (including the Exhibits attached hereto) constitutes the complete
and final expression of the agreement of the parties relating to the Property
and supersedes all previous contracts, agreements, and understandings of the
parties, either oral or written, relating to the Property.  This Agreement
cannot be modified, or any of the terms hereof waived, except by an instrument
in writing (referring specifically to this Agreement) executed by the party
against whom enforcement of the modification or waiver is sought.
 
9.2 Binding Effect; Assignment.
 
(a) This Agreement shall inure to the benefit of and be binding upon the heirs,
personal representatives, successors and permitted assigns of each of the
parties to this Agreement; provided, however, the same is not intended nor shall
it be construed as creating any rights in or for the benefit of any person or
entity other than the parties to this Agreement and their respective personal
representatives, successors and permitted assigns.
 
(b) Provided that all the conditions in subsection (c) below are satisfied,
Purchaser may assign its rights under this Agreement without Seller’s consent to
(i) any entity, partnership or limited liability company over which Purchaser or
its principals possess, directly or indirectly, the power to influence the
direction of the management and policies thereof, either through the ownership
of voting securities, as a managing general partner or member, or by contract or
otherwise, (ii) to any partnership or limited liability company in which
Purchaser, any entity managed or controlled by the principals or any person or
entity controlling, controlled by or under common control with Purchaser, is a
managing partner, general partner, or limited liability company member, (iii) or
to any corporation in which Purchaser, or any entity controlling, controlled by
or under common control with Purchaser, owns fifty percent (50%) or more of the
voting stock, or (iv) any subsidiary of any of the foregoing; otherwise, neither
Purchaser nor Seller may not assign this Agreement without the other party’s
prior written consent, which consent may be withheld only in such party’s
reasonable discretion.
 
(c) The following are conditions to any assignment of this Contract by Purchaser
pursuant to the terms of this Section 9.2: (i) Purchaser may exercise its right
to assign no more than once; (ii) no such assignment will release Purchaser from
any of its liabilities under this Contract; (iii) such assignment shall not
delay the Closing; and (iv) such assignment shall not require Seller to obtain
any additional, or revised third party consents, certificates or approvals.
 
9.3 Notices.
 
Any notice, communication, request, reply or advice (collectively, “Notice”)
provided for or permitted by this Agreement to be made or accepted by either
party must be in writing.  Notice may, unless otherwise provided herein, be
given or served (a) by depositing the same in the United States mail, postage
paid, registered or certified, and addressed to the party to be notified, with
return receipt requested; or (b) by delivery by hand or overnight courier; or
(c) by facsimile transmission evidenced by confirmed receipt by the transmitting
machine; or (d) by e-mail with proof of delivery.  Notice deposited in the mail
in the manner hereinabove described shall be effective two (2) business days
after such deposit.  Notice by overnight courier shall be effective one (1)
business day after deposit with the courier service.  Notice given by facsimile
transmission or email shall be effective on the business day delivered as
evidenced by the printed delivery confirmation receipt retained by the sender,
provided that such notice is also sent concurrently by registered or certified
mail or overnight courier.  Notwithstanding the foregoing, any Notice received
after 5:00 p.m. local time of the recipient shall be deemed to have been
delivered the following business day.  For the purposes of Notice, the addresses
of the parties shall be:
 
Seller:
SUPERTEL LIMITED PARTNERSHIP
11422 Miracle Hills Drive, Suite 501
Omaha, Nebraska 68154
Fax No.: 402-548-5796
Email: lgreen@supertelinc.com
Phone: 402-371-2520
Attention: Ms. Lauren Green, J.D.
with copy to:
McGrath, North, Mullin & Kratz, PC LLO
1601 Dodge Street, Suite 3700
Omaha, NE 68102
Fax No.: ____________________
Email: rdailey@mcgrathnorth.com
Phone: 402-341-3070
Attention:  Robert Dailey
Purchaser:
WESTMONT USA DEVELOPMENT, INC.
5847 San Felipe, Suite 4650
Houston, TX  77057
Fax No.: 713-782-9600
Email: Richard.Agee@whg.com; Larry.Bowman@whg.com
Phone: 212-247-5333 (Richard) and 816-283-8100 (Larry)
Attention:  Richard Agee and Larry Bowman
with copy to:
Baker & Hostetler LLP
200 South Orange Avenue, Suite 2300
Orlando, Kentucky 32801
Email: jmalchow@bakerlaw.com; jmelicharek@bakerlaw.com
Phone:  407-649-4000
Facsimile: 407-841-0168
Attention: Jessica P. Malchow, Esq and John Melicharek, Jr., Esq.

 
The parties shall have the right from time to time to change their respective
addresses for notice by at least five (5) business days’ written notice to the
other party.  The Email addresses of the parties are set forth above, and they
may be relied on for purposes of Notice.
 

 
 

--------------------------------------------------------------------------------

 



 
9.4 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Georgia, except to the extent that (i) the
applicability of any of such laws may now or hereafter be preempted by Federal
Law, in which case such Federal law shall so govern and be controlling, or (ii)
the laws and policies of each state where the Property is located require that
the laws of such state apply, in which case the laws of such state shall control
and be governing.
 
9.5 Section Headings.
 
The section headings contained in this Agreement are for convenience only and
shall in no way enlarge or limit the scope or meaning of the various and several
sections of this Agreement.
 
9.6 Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
 
9.7 Time of the Essence.
 
Time is of the essence of this Agreement and of the obligations of the parties
to purchase and sell the Property, it being acknowledged and agreed by and
between the parties that any delay in effecting a closing pursuant to this
Agreement may result in loss or damage to the party in full compliance with its
obligations hereunder.
 
9.8 Invalid Provisions.
 
If any one or more of the provisions of this Agreement, or the applicability of
any such provision to a specific situation, shall be held invalid or
unenforceable, such provision shall be modified to the minimum extent necessary
to make it or its application valid and enforceable, and the validity and
enforceability of all other provisions of this Agreement and all other
applications of any such provision shall not be affected thereby.
 
9.9 Computation of Time.
 
The time in which any act under this Agreement is to be done shall be computed
by excluding the first day and including the last day.  If the last day of any
time period stated herein shall fall on a Saturday, Sunday or legal holiday,
then the duration of such time period shall be extended so that it shall end on
the next succeeding day which is not a Saturday, Sunday or legal
holiday.  Unless preceded by the word “business,” the word “day” shall mean a
calendar day.  The phrase “business day” or “business days” shall mean those
days on which the state courts of the county in which the Property is located
are open for business.
 
9.10 Confidentiality.
 
(a) The terms of the transfers contemplated in this Agreement, including the
Purchase Price and all other financial terms, as well as the non-public
information discovered by, provided to or otherwise obtained by Purchaser and
Seller and their respective agents either prior to or after the Effective Date
in connection with the Property or the Business (the “Confidential Information”)
shall remain confidential and shall not be disclosed by Purchaser or Seller
without the prior written consent of the other party except to each party’s
affiliates, officers, directors, lenders, investors and prospective investors,
employees, agents and representatives (including legal counsel, accountants and
similar professionals to the extent the party deems it reasonably necessary to
inform such person(s), in which case they shall inform each of the foregoing
persons of such party’s obligations under this Section and shall secure the
agreement of such persons to be bound by the terms hereof).   Each party shall
indemnify and hold the other party harmless for, from and against any and all
Claims suffered or incurred by the other party and arising out or in connection
with a breach by the other party of the provisions of this Section 9.10.
 
(b) The parties shall be entitled to an injunction restraining the other party
or its agents or representatives from disclosing, in whole or in part, the
Confidential Information governed by this Section 9.10 and any prior
confidentiality agreement with the Broker.  Nothing herein shall be construed as
prohibiting a party from pursuing damages or any other available remedy at law
or in equity for such breach or threatened breach of this Section 9.10 or
Section 1.3(e) by the other party; provided that no breaching party shall be
liable to the other party for any special, indirect, incidental, punitive,
exemplary or consequential damages.
 
(c) The provisions of this Section 9.10 shall survive the termination of this
Agreement.
 
9.11 Offers.
 
Following the mutual execution of this Agreement and continuing until any
termination of this Agreement, Seller agrees not to negotiate or enter into any
other agreement with any other prospective purchaser for the sale and purchase
of the Property.
 
9.12 Tax-Free Exchange.
 
In the event either party desires to effectuate a tax-free exchange under
Section 1031 of the Code, the other party agrees to fully cooperate in the
structure and documentation of the transaction in order to facilitate such
Section 1031 exchange at no cost or other liability to such party and with no
obligation to acquire title to any property other than the Property; provided,
however, (a) there shall be no delay in the Closing, (b) the party requesting
the Section 1031 exchange shall reimburse the other party at Closing for all
reasonable additional costs and expenses incurred by such other party in
cooperating with such exchange and (c) the party requesting the Section 1031
exchange shall indemnify the other party against any Claims resulting solely
from structuring the transaction as an exchange, rather than as a direct
purchase, which indemnification obligations shall survive the Closing and shall
not merge with the Warranty Deeds or any other documents executed and delivered
at the Closing.
 
9.13 Amendment to the Agreement/Waiver of Matters or Conditions.
 
No term or condition of this Agreement will be deemed to have been amended or
waived unless expressed in writing, and the waiver of any condition or of the
breach of any term will not be a waiver of any subsequent breach of the same or
any other term or condition.
 
9.14 Indemnity.
 
(a) From and after the Closing, the Seller shall indemnify, defend and hold the
Purchaser harmless for, from and against any and all Claims, suffered or
incurred by any such indemnified party in connection with, arising out of, or in
any way relating to (i) any breach of any express representation or warranty of
the Seller contained in this Agreement or in any Seller closing document, (ii)
any breach of any covenant of the Seller contained in this Agreement that
expressly survives the Closing or in any Seller closing document, including,
without limitation, any amount due and owing to the Purchaser following the
Closing pursuant to Article VII, (iii) Claims made by Hotel Employees to the
extent attributable to their employment at the Property prior to the Closing
Date, (iv) any physical or personal injury or death caused to any person, or
damage to property of unaffiliated third parties, to the extent such injury,
death or damage occurred prior to the Closing Date in connection with the
Property, and (v) except (x) as may be the obligation of Purchaser pursuant to
an express provision of this Agreement or (y) for any item for which Purchaser
receives a credit at Closing (to the extent of such credit), any Claims brought
by any unaffiliated third party to the extent arising from acts, omissions or
occurrences that occur or accrue in connection with the Property prior to the
Closing Date, including, without limitation, with respect to the Hotel Contracts
and the litigation in Schedule 5.1(k).
 
(b) From and after the Closing, the Purchaser shall indemnify, defend and hold
the Seller harmless for, from and against any and all Claims arising out of, or
in any way relating to (i) any breach of any representation or warranty by the
Purchaser contained in this Agreement or in any Purchaser closing document, (ii)
any breach of any covenant of the Purchaser which survives the Closing contained
in this Agreement or in any Purchaser closing document including, without
limitation, any amounts due and owing to the Seller following the Closing
pursuant to Article VII, (iii) claims made by Hotel Employees to the extent
attributable to their employment at the Property from and after the Closing
Date, but only to the extent that such claims accrue from or after the Closing
Date, (iv) any physical or personal injury or death caused to any person, or
damage to property of unaffiliated third parties, to the extent such injury,
death or damage occurred on or after the Closing Date in connection with the
Property, and (v) except (x) as may be the obligation of Seller pursuant to an
express provision of this Agreement and with respect to which Purchaser did not
receive a credit at Closing or (y) for any item for which Seller receives a
credit at Closing (to the extent of such credit), any Claims brought by an
unaffiliated third party to the extent arising from acts, omissions, or
occurrences that occur or accrue in connection with the Property on or after the
Closing Date, including, without limitation, with respect to the Hotel
Contracts, Permits and the litigation listed on Schedule 5.1(k).
 
(c) The provisions of this Section 9.14 shall survive the Closing for a period
of two (2) years, and a party will be entitled to indemnification only for those
matters as to which it has given written notice to the party which is to provide
indemnification prior to the expiration of the two (2) year period following the
Closing.
 
9.15 Privacy Laws.
 
To the extent Purchaser reviews, is given access to or otherwise obtains any
Hotel Guest Data and Information or other customer or guest information as part
of the purchase of the Property and the Business, Purchaser shall at all times
comply in all material respects with all applicable Laws concerning (i) the
privacy and use of such data and information and the sharing of such information
and data with third parties (including, without limitation, any restrictions
with respect to Purchaser’s or any third party’s ability to use, transfer,
store, sell, or share such information and data), and (ii) the establishment of
adequate security measures to protect such data and information. This Section
9.15 shall survive the Closing or earlier termination of this Agreement.
 
9.16 Further Assurances.
 
From the Effective Date until the Closing or earlier termination of this
Agreement, Seller and Purchaser shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate the transaction described in
this Agreement, including, without limitation, (i) obtaining all necessary
consents, approvals and authorizations required to be obtained from any
governmental authority or other person under this Agreement or applicable laws,
and (ii) effecting all registrations and filings required under this Agreement
or applicable laws. After the Closing, Seller and Purchaser shall use
commercially reasonable efforts (at no cost or expense to such party, other than
any de minimis cost or expense or any cost or expense which the requesting party
agrees in writing to reimburse) to further effect the transaction contemplated
in this Agreement.  The immediately preceding sentence of this Section 9.16
shall survive the Closing.
 
9.17 WAIVER OF TRIAL BY JURY.
 
SELLER AND PURCHASER EACH HEREBY WAIVE ITS RIGHT TO A TRIAL BY JURY IN ANY
LITIGATION OR OTHER COURT PROCEEDING WITH RESPECT TO ANY MATTER ARISING FROM OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED HEREBY.  THIS
SECTION 9.17 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.
 
9.18 Bulk Sales.
 
Purchaser and Seller agree to cooperate and take any actions reasonably
necessary to comply with the bulk sales or other sales tax statutes, if any, of
the State in which the Property is located, in connection with the transactions
contemplated by this Agreement.  The provisions of this Section 9.18 shall
survive the Closing.
 
9.19 Facsimile/E-mail Execution.
 
For purposes of negotiating and finalizing this Agreement, any signed document
transmitted by fax machine with automatic telephonic confirmation of receipt or
by e-mail with confirmation of receipt shall be treated in all manners and
respects as an original document.  The signature of any party transmitted as
aforesaid shall be considered for all purposes as an original signature and any
such document shall be considered to have the same binding legal effect as an
original document executed, delivered and exchanged between the parties.  At the
request of either party, any fax or email document shall be re-executed by both
parties in original form, and each party agrees to deliver to Escrow Agent an
original signature and acknowledgment for any document required to be
recorded.  Seller and Purchaser hereby agree that neither shall raise the use of
a fax or email transmission of signatures as a defense to this Agreement and
each hereby waives such a defense.
 


 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Purchase and Sale Agreement has been duly executed in
multiple counterparts by the parties hereto on the dates set forth below.
 
SELLER:
Date:  September 26, 2013
SUPERTEL LIMITED PARTNERSHIP,
a Virginia limited partnership
 


By:        /s/ Kelly A.
Walters                                                        
 
Printed:   Kelly A. Walters

Title:  President
 
 
 


 
PURCHASER:
Date:________________________
WESTMONT USA DEVELOPMENT, INC.,
a Delaware corporation
 
By:      /s/ Mohamed
Thowfeek                                                                     


Name:   Mohamed Thowfeek


Title:   Authorized Representative

 
 

--------------------------------------------------------------------------------

 



 
SIGNATURE BY ESCROW AGENT
 
The undersigned hereby acknowledges receipt of a fully-executed copy of this
Agreement and upon receipt of the Earnest Money, agrees to accept, hold, deliver
and disburse the Earnest Money strictly in accordance with the terms of the
Agreement and to otherwise perform the obligations of Escrow Agent and Reporting
Person as set forth in the Agreement.
 


Date:  September 27, 2013


ESCROW AGENT
 
FIRST NATIONWIDE TITLE AGENCY LLC
 
By:      /s/ Debra
Paoli                                                                     
 
Name:    Debra
Paoli                                                                       
 
Title:      Vice President and National
Underwriter                                                                     
 

 
 

--------------------------------------------------------------------------------

 

Table of Schedules and Exhibits


Schedule 2.3 – Seller’s Proposed Purchase Price Allocation
 
Schedule 5.1(e) – Seller's Disclosure Relating to Leases and Occupancy
Agreements
 
Schedule 5.1(k) – Seller's Disclosure Relating to Litigation, Investigations and
other Proceedings
 
Exhibit “A-1” – Legal Description of Atlanta Land
 
Exhibit “A-2” – Legal Description of Augusta Land
 
Exhibit “A-3” – Legal Description of Chamblee Land
 
Exhibit “A-4” – Legal Description of Greenville Land
 
Exhibit “A-5” – Legal Description of Jonesboro Land
 
Exhibit “A-6” – Legal Description of Savannah Land
 
Exhibit “A-7” – Legal Description of Stone Mountain Land
 
Exhibit “B” – Due Diligence Materials
 
Exhibit “C” – Material Contracts
 
Exhibit “D” – Permits
 
Exhibit “E” – List of FF&E
 
Exhibit "F" – Form of Assignment of Ground Lease Agreement
 
Exhibit “G” – Form of Ground Lease Estoppel
 
Exhibit “H” – Form of Assignment
 
Exhibit “I” – Form of Bill of Sale
 

 
 

--------------------------------------------------------------------------------

 

Schedule “2.3” – Purchase Price Allocations
 
The Purchase Price shall be allocated as follows:
 
1. Atlanta, Georgia
 
Land:
Building and Improvements:
Tangible Personal Property:
 
 
$1,000,000.00
$1,565,000.00
$285,000.00
 
Augusta, Georgia
Land:
Building and Improvements:
Tangible Personal Property:
 
$750,000.00
$3,024,272.00
$419,364.00
 
Chamblee, Georgia
Land:
Building and Improvements:
Tangible Personal Property:
 
$1,650,000.00
$2,585,928.00
$470,659.00
 
Greenville, South Carolina
Land:
Building and Improvements:
Tangible Personal Property:
 
$2,000,000.00
$260,084.00
$251,120.00
 
Jonesboro, Georgia
Land:
Building and Improvements:
Tangible Personal Property:
 
$1,700,000.00
$224,205
$213,801.00
Savannah, Georgia
Land:
Building and Improvements:
Tangible Personal Property:
 
$1,000,000.00
$1,899,887.00
$322,210.00
 
Stone Mountain, Georgia
Land:
Building and Improvements:
Tangible Personal Property:
 
$550,000.00
$2,040,623.00
$287,847.00




 
 

--------------------------------------------------------------------------------

 

Schedule “5.1(e)” – Leases and Occupancy Agreements


Atlanta, Georgia Leases
 
Lease Type
Lessor
Lessee
Renewal Date
Term
Rent
Cell Tower Lease
Supertel
Cingular Wireless
06/09/10
Tenant has one more 5-year renewal term available
original term - $9,800; 1st renewal term - $10780; 2nd renewal term - $11858.
Land
Alma W. Bennett
Supertel
 
Expires 11/30/2067
 
$1,100 through 12/31/2017;  $1,200 through 12/31/2032; $1,300
through  12/31/2042; $1,400 through 12/31/2052; $1,500 through 12/31/2062;
$1,600 through 11/30/2067


 
 

--------------------------------------------------------------------------------

 

Schedule “5.1(k)” – Litigation, Investigations, and other Proceedings
 
Greenville, South Carolina


Tamitha Smith vs. Supertel
On May 16, 2013, our registered agent was served with a complaint filed in
Greenville County Court of Common Pleas, South Carolina.    Ms. Smith is
alleging injury from a slip and fall at the Greenville, South Carolina Savannah
Suites.  Travelers has assigned the Law Office of Clarkson, Walsh, Terrell &
Coulter to defend this matter.   This claim is fully insured by Travelers.


McFadden vs. Simmons, et al
On July 12, 2013, our registered agent was served with a complaint filed in
Greenville County Court of Common Pleas, South Carolina.    Mr. McFadden is
alleging injury from an altercation with a security guard at the Greenville,
South Carolina Savannah Suites.     The security guard is a named defendant in
this matter, as is the security company that employed him (AP Professional
Security).     This claim is fully insured by Travelers.   The insurance company
for the security company has also been put on notice for this claim.


Although a complaint has not been filed, we have been contacted by a
representative of the estate of Ledrekius Sloan. Mr. Sloan was shot by a
security guard working for AP Professional Security while on the hotel property.
We believe  a claim, if made, would be fully-insured by Travelers and Travelers
has been made aware of the incident and is actively working on this matter.
There was at the time of the incident an indemnity agreement in place wherein AP
Professional Security agrees to indemnify, defend and hold harmless Supertel
against any and all claims or actions made by or filed by any third party
arising out of or attributable to any alleged act, omission or breach of
Security Provider related to its engagement.  Travelers has provided a copy of
this indemnification agreement to the insurance company for AP Security.

 
 

--------------------------------------------------------------------------------

 

Schedule “A-1” – Legal Descriptions of Atlanta Land


See following pages.



 
 

--------------------------------------------------------------------------------

 

Schedule “A-2” – Legal Descriptions of Augusta Land


See following pages.



 
 

--------------------------------------------------------------------------------

 

Schedule “A-3” – Legal Descriptions of Chamblee Land


See following pages.

 
 

--------------------------------------------------------------------------------

 

Schedule “A-4” – Legal Descriptions of Greenville Land


See following pages.



 
 

--------------------------------------------------------------------------------

 

Schedule “A-5” – Legal Descriptions of Jonesboro Land


See following pages.

 
 

--------------------------------------------------------------------------------

 

Schedule “A-6” – Legal Descriptions of Savannah Land


See following pages.

 
 

--------------------------------------------------------------------------------

 

Schedule “A-7” – Stone Mountain Land


See following pages.



 
 

--------------------------------------------------------------------------------

 

Exhibit “B” – List of Due Diligence Materials
1
-
Accounts Payable Aging
2
-
Accounts receivable
3
-
Bonus Plan Information
4
-
Booking Pace Report
5
-
Budget (Current and Future)
6
-
Call Accounting Reports (12-month history) – Not Available
7
-
Capital Expenditure (3-yr History)
8
-
Certificate of Occupancy
9
-
City Ledger
10
-
Contract or Base Commitments With Rate
11
-
Contracts & Leases (Schedule and Copies)
12
-
Convention Calendar – Not Available
12a
-
College Sports Calendar
13
-
Current STR Report & Prior Three Year-Ends
14
-
Employee Accrued Vacation
15
-
Employee Benefit Plans
16
-
Employee List to include department, rate of pay and hire date)
17
-
Employment Contracts, if any
18
-
FF&E Inventory – Not Available
19
-
Financials (3-yr History and Monthly Detail for YTD)
20
-
Fire Inspection (Most Recent)
21
-
Health Inspection (Most Recent)
22
-
Insurance Certificate
 23
-
Insurance Claims (Prior and Settled)
24
-
Linen Inventory
25
-
Litigation Pending
26
-
Lost Business Log – Not Available
27
-
OCC / ADR (3-yr Month-by-Month History)
28
-
Occupancy Tax Returns (3 years history)
29
-
Operating Equipment Inventory – Not Available
30
-
Outstanding Repairs List
31
-
Payroll Summary Report (Most current)
32
-
Performance Information Kept On Comp Set – Available on STAR Report #4
33
-
Permits & Licenses (Other than Liquor and CO)
34
-
Rate schedule
35
-
Real and Personal Taxes (3-yr History)
36
-
Renovation Budget – Not Available
37
-
Revenue Leases – Not Available
38
-
Sales Manager Profile
a.  Brief summary of experience
b.  Markets covered
c.  Goals/actual/incentive payments (last 12 months)
d.  Salary
e.  Last month activity report
f.  Future bookings summarized by month
39
-
Sales System Evaluation (Delphi, Act, Number of Computers, etc.) – We use
Salesforce (Passwords conveyed at Closing)
40
-
Sales Tax Returns (12 month history)
41
-
Standard Group Contract (Copy) – Not Available
42
-
Top Corporate Account Production and Rate Schedule
43
-
Unfunded Pension or Workers Comp Obligations – Workers Compensation obligation
disclosed in #23; No Unfunded Pension
44
-
Union Contracts, if any – None
45
-
Utility Bills to include phone bills for all phones
(6-month History)
46
-
Vendor List
47
-
Warranties
48
-
Wholesale Production and Rate Schedule With Allotments
49
-
Inventory of all PC’s, phone systems, voice mail systems, network gear, and
software licensing
50
-
Circuit inventory – voice & data
51
-
PCI- the results of the last external vulnerability scans for sites conveyed
with the sale, latest penetration test results, latest PCI Self Assessment
Questionnaire and Attestation of Compliance; and an Attestation of Compliance
for any third party service providers that handle credit card or Personally
Identifiable Information.
52
 
Trial balance sheet
53
 
General Ledger


 
 

--------------------------------------------------------------------------------

 

Exhibit “C” – List of Material Contracts


See following pages.
 

 
 

--------------------------------------------------------------------------------

 

Exhibit “D” – Permits


[To be attached during the Contingency Period]

 
 

--------------------------------------------------------------------------------

 

Exhibit “E” – List of FF&E


[To be attached during the Contingency Period]

 
 

--------------------------------------------------------------------------------

 

Exhibit "F" – Form of Assignment of Ground Lease Agreement


THIS ASSIGNMENT AND ASSUMPTION OF GROUND LEASE (this "Assignment") is made and
entered into effective as of the ______ day of ___________, 2013 (the "Effective
Date") by and between SUPERTEL LIMITED PARTNERSHIP, a Virginia limited
partnership (the "Assignor"), and WESTMONT USA DEVELOPMENT, INC., a Delaware
corporation (“Assignee”).


RECITALS:


This Assignment is made with respect to the following facts:


A.           This Assignment is made pursuant to that certain Purchase and Sale
Agreement by and between Assignor and Assignee, effective as of
________________, 2013 (as amended the “Agreement”).


B.           Assignor is the tenant of the property described in Exhibit A
hereto (the "Premises"), pursuant to the lease described in Exhibit B hereto
(the "Lease").


C.           Assignor wishes to assign all of its right, title and interest in
and to the Lease and the leasehold estate thereunder to Assignee, and Assignee
has agreed to assume and perform all of Assignor's liabilities and obligations
arising under the Lease on and after the Effective Date as set forth herein.


ASSIGNMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.           Assignment.  Assignor hereby assigns, transfers and conveys to
Assignee all of Assignor's right, title and interest as tenant or lessee in, to
and under the Lease and the leasehold estate thereunder. subject to any
municipal or other governmental zoning laws, regulations and ordinances, if any,
affecting the Property that is subject to the Lease, and the “Permitted
Encumbrances” listed in Exhibit B-1 hereto, TO HAVE AND TO HOLD  the said Lease,
the estate created thereby, and any buildings and improvements thereon, unto
Assignee, its successors and assigns forever.


2.           Covenants.  The Assignor does hereby covenant with the Assignee and
its successors and assigns, that the Assignor (i) is the true and lawful owner
of the leasehold estate created by the Lease, (ii) has good right to bargain,
sell and transfer hereby, (iii) as of the date hereof there is no default by
Assignor under the Lease, and (iv) from and after the Effective Date, the
Assignor will not have any interest in the Lease or the leasehold estate created
under the Lease.


3.           Assumption.  Assignee hereby assumes all covenants, liabilities and
obligations of Assignor under the Lease which relate to the periods on and after
the Effective Date as and when performance is due after the effective date of
this Assignment and agrees to perform all covenants and obligations of Assignor
under the Lease which are to be performed or which become due on or after the
Effective Date. Assignee agrees that the Landlord under the Lease will have the
right to enforce such covenants directly against Assignee.


4.           Indemnity by Assignee and by Assignor.


(a)           Assignee shall be responsible for and shall defend, indemnify and
hold Assignor (and its successors and assigns) harmless from and against any and
all losses, liabilities, damages, injuries, penalties, fines, costs, expenses
and claims of any and every kind whatsoever (including, without limitation,
reasonable attorneys' fees and expenses) paid, incurred or suffered by, or
asserted against, Assignor (and its successors and assigns) under the Lease on
or after the Effective Date and relating to events occurring or liabilities or
obligations accruing under the Lease on or after the Effective Date.


(b)           Assignor shall be responsible for and shall defend, indemnify and
hold Assignee (and its successors and assigns) harmless from and against any and
all losses, liabilities, damages, injuries, penalties, fines, costs, expenses
and claims of any and every kind whatsoever (including, without limitation,
reasonable attorneys' fees and expenses) paid, incurred or suffered by, or
asserted against, Assignee (and its successors and assigns) under the Lease
prior to the Effective Date and relating to events occurring or liabilities or
obligations accruing as a result of Assignor under the Lease before the
Effective Date.


5.           Improvements.  Assignor does hereby ASSIGN, TRANSFER, SET OVER, and
DELIVER to Assignee, all right, title and interest of Assignor in and to the
buildings and permanent improvements (collectively, the “Improvements”) located
on (including underground) the Premises.  By acceptance hereof, Assignee agrees
that its ownership of the Improvements shall be subject to the terms and
provisions of the Lease.  By acceptance hereof, Assignee further hereby agrees
that its ownership of the Improvements, together with all alterations thereto
and any other improvements then existing on (including underground) the Land,
will automatically revert to the then owner of the Land and the landlord under
the Lease upon expiration or earlier termination of the Lease, without
compensation to Assignee and free and clear of all claims by Assignee.


6.           Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of the parties' respective successors and assigns.


7.           Counterparts. This Assignment may be executed in counterparts, each
of which
shall be deemed a duplicate original.


[SIGNATURE PAGES FOLLOW]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Assignment and Assumption of Ground Lease Agreement has
been duly executed in multiple counterparts by the parties hereto on the dates
set forth below.
 
ASSIGNOR:
Date:________________________
SUPERTEL LIMITED PARTNERSHIP,
a Virginia limited partnership
 


By:                                                                


Printed: _____________________________


Title: _______________________________


 


 
ASSIGNEE:
Date:________________________
WESTMONT USA DEVELOPMENT, INC.,
a Delaware corporation
 
By:                                                                           


Name: ____________________________________


Title: _____________________________________

 
 

--------------------------------------------------------------------------------

 

CONSENT OF GROUND LESSOR TO ASSIGNMENT AND ASSUMPTION OF GROUND LEASE


In accordance with Section [______] of the Lease, Alma W. Bennett ("Ground
Lessor"), on behalf of itself, and its successors and assigns, hereby consents
to the terms and provisions of the Assignment from Assignor to Assignee and
whereby Assignee shall have the right to use the Premises (as defined in the
Lease), and Ground Lessor hereby releases Assignor from all obligations of the
Ground Lease from and after the date of this consent.  Ground Lessor hereby
acknowledges that the Lease is in full force and effect and, to its knowledge,
Assignor is not in default under the terms thereunder.   Ground Lessor hereby
represents and warrants to Assignee that the undersigned individual executing
this Consent of Landlord on behalf of Ground Lessor is fully empowered and
authorized to execute this Consent of Ground Lessor on behalf of Ground Lessor.


GROUND LESSOR:
Date:________________________
[_________________________________]
 


By:                                                                


Printed: _____________________________


Title: _______________________________


 
EXHIBIT A TO ASSIGNMENT AND ASSUMPTION OF GROUND LEASE


[INSERT DESCRIPTION OF THE ATLANTA LAND]


EXHIBIT B TO ASSIGNMENT AND ASSUMPTION OF GROUND LEASE


[ATTACH GROUND LEASE]


EXHIBIT B-1 TO ASSIGNMENT AND ASSUMPTION OF GROUND LEASE


Permitted Encumbrances


1.           To be included.

 
 

--------------------------------------------------------------------------------

 

Exhibit “G” - Form of Assignment of Ground Lease Estoppel




Date:  ________________, 2013




Baker & Hostetler LLP
Attn: Jessica Parker Malchow, Esq.
200 South Orange Avenue
Suite 2300
Orlando, Florida 32801
Facsimile: 407-841-0168
Email: jmalchow@bakerlaw.com


Re:  Ground Lease dated October 19, 1967  (collectively, the "Lease") executed
between Criswell Baking Company, Inc., as original lessor, and Peachtree
Road-Biscayne, Inc. as original lessee and that Alma W. Bennett is presently the
owner of record of the Property, as successor-in-interest to Criswell Baking
Company, inc. (“Landlord”), and Supertel Limited Partnership, a Virginia limited
partnership, as successor-in-interest to Peachtree Road-Biscayne, Inc.
(“Tenant”), for that premises known as the Savannah Suites hotel located at 140
Pine Street, Atlanta, Georgia 30308 (the “Property”).


To Whom It May Concern:


The undersigned Landlord understands that Tenant intends to convey its leasehold
interest pursuant to the Lease for that certain property located at 140 Pine
Street, Atlanta, Georgia 30308  (the "Property") to a purchaser thereof.  The
undersigned Landlord does hereby certify as follows:


A.           Tenant and Landlord have entered into the Lease together with all
amendments as described above and as attached hereto as Schedule “1”.


B.           The Lease is in full force and effect and has not been modified,
supplemented, or amended except as set forth above.


C.           Landlord has not given Tenant written notice of any default under
the Lease, and Landlord is not aware of any events which, given the passage of
time or delivery of notice, would become a Tenant default under the Lease.


D.           Tenant has paid a security or other deposit with respect to the
Lease in the amount of $__________.


E.           Rent due from Tenant pursuant to the Lease is $_____________ due on
the first day of each month, and Tenant has fully paid rent to and including the
month of __________, 2013.


F.           Other sums that Tenant is responsible for under the Lease are
$_____________ and are paid in full through the month of _______________, 2013,
except: _______________________


G.           The Lease expires on November 30, 2067, and Tenant does not have
any options to renew or extend the term of the Lease.


This Certificate may be relied upon by Supertel Limited Partnership, a Virginia
limited partnership, any purchaser of the Property and any lender to any of the
foregoing and shall inure to the benefit of their respective successors and
assigns.






LANDLORD:






Alma W. Bennett

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT “H” – FORM OF ASSIGNMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS AGREEMENT made as of _________, 2013 (the “Effective Date”) by and between
Supertel Limited Partnership (“Assignor”) and Westmont USA Development, Inc.
(“Assignee”).
 
WITNESSETH:
 
Pursuant to that certain Purchase and Sale Agreement, simultaneous herewith,
Assignor is selling and conveying to Assignee that certain real property more
particularly described on the attached Exhibit “A” (the “Property”).
 
In connection with the sale of the Property and in consideration of the sum of
Ten Dollars ($l0.00) and other good and valuable consideration, Assignor, for
itself and its successors and assigns, does hereby assign and transfer unto
Assignee, its successors and assigns, all Assignor’s right, title and interest
in and to the agreements described in Exhibit “B” attached hereto and
incorporated by reference herein (the “Agreements”), and the licenses, permits,
certificates of occupancy, authorizations and approvals used in or relating to
the ownership, maintenance, occupancy, operation or use of any part of the
Property or the hotels located thereon (to the extent transferable by Assignor)
as more particularly described on the attached Exhibit “C” (the “Permits”).
 
Assignee, for itself and its successors and assigns, does hereby accept, assume,
take over, and succeed to all Assignor’s right, title and interest in and to the
Agreements and Permits and all their terms, conditions, provisions, covenants
and obligations contained therein, and in any amendments thereto, which Assignor
is obligated to keep or perform that accrue from and after the Effective Date,
and hereby covenants with Assignor, its successors and assigns, to fully and
faithfully make, keep and perform all payments, terms, conditions, covenants and
obligations contained in the Agreements and Permits, to be made, kept, or
performed by Assignor on or after the Effective Date.  Assignee does hereby
agree, for itself and its successors and assigns, to indemnify, save and hold
harmless Assignor, its successors and assigns, from any loss, damage, claim,
cost or expense arising from the failure of Assignee, its successors or assigns,
to perform any of the terms, conditions, covenants and obligations of the
Agreements; provided such indemnity shall extend only as to failures occurring
on or after the Effective Date.
 
Assignor does hereby agree, for itself and its successors and assigns, to
indemnify, save and hold harmless Assignee, its successors and assigns, from any
loss, damage, claim, cost or expense arising from the failure of Assignor, its
successors or assigns, to perform any of the terms, conditions, covenants and
obligations of the Agreements; provided such indemnity shall extend only as to
failures occurring prior to the Effective Date.
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Assumption Agreement to be executed by their proper officers, hereunto duly
authorized, as of the day and year first written above.
 
ASSIGNOR:
 
SUPERTEL LIMITED PARTNERSHIP,
a Virginia limited partnership
 
   By:  Supertel Hospitality REIT Trust
   Its:  General Partner
 
By:                                                                
Its:                                                                
ASSIGNEE:
 
WESTMONT USA DEVELOPMENT, INC., a Delaware corporation
 
 
By:                                                                
Its:                                                                
   



[Attach Exhibits A, B and C]



 
 

--------------------------------------------------------------------------------

 

Exhibit “I” - Form of Bill of Sale


BILL  OF  SALE


This BILL OF SALE (“Bill of Sale”) is entered into pursuant to that certain
Purchase and Sale Agreement (“Contract”), dated ___________, 2013, by and
between __________________________ (“Seller”) and ________________________
("Buyer"), which Contract relates to certain real property more particularly
described on the attached Exhibit "A" ("Property").


KNOW ALL PEOPLE BY THESE PRESENTS, that the Seller, for and in consideration of
the sum of Ten and No/100 Dollars ($10.00), lawful money of the United States
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, paid by Buyer to the Seller, the receipt of which is
acknowledged, has granted, bargained, sold, conveyed, transferred and delivered,
and by this Bill of Sale, does grant, bargain, sell, convey, transfer, and
deliver to Buyer, its successors and assigns, all right, title and interest,
legal and equitable, in and to the following (as each capitalized term is
defined in the Contract, and collectively referred to as the “Property”): (i)
the Furnishings, (ii) the Consumables, (iii) the Expendables, (iv) the Books and
Records, (v) the Hotel Guest Data and Information, (vi) the Bookings, (vii) the
Advance Deposits, and (viii) the Intangible Personal Property (to the extent
transferable by Seller); but expressly excluding any Excluded Assets.


TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever.
 
SELLER warrants that the Property is free of all liens and encumbrances made by
Seller, and that the Seller will defend the title of the Property against the
lawful claims of all persons claiming by, through or under the Seller, but
against none other;


AND the Seller agrees to perform all such further acts and execute and deliver
all such further agreements, instruments and other documents as Buyer may
reasonably request in order to evidence more effectively the conveyance,
transfer, assignment and distribution made by Seller under this Bill of Sale.


IN WITNESS WHEREOF, the Seller has signed and sealed this Bill of Sale effective
as of  the ____ day of _____________________, 2013.


SELLER:








[Attached Exhibit “1” legal description]

   






